EXECUTION VERSION
 
FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT
Dated as of June 30, 2008
among
SCRIPPS NETWORKS INTERACTIVE, INC.,
as Borrower,
THE BANKS NAMED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
LASALLE BANK NATIONAL ASSOCIATION,
KEYBANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Documentation
Agents, and
J.P. MORGAN SECURITIES INC. and WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and
Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I DEFINITIONS
    1  
Section 1.01. Defined Terms
    1  
Section 1.02. Terms Generally
    13  
 
       
ARTICLE II THE CREDITS
    14  
Section 2.01. Commitments
    14  
Section 2.02. Loans
    14  
Section 2.03. Competitive Bid Procedure
    15  
Section 2.04. Standby Borrowing Procedure
    17  
Section 2.05. Refinancings
    18  
Section 2.06. Fees
    18  
Section 2.07. Repayment of Loans; Evidence of Debt
    19  
Section 2.08. Interest on Loans
    20  
Section 2.09. Default Interest
    20  
Section 2.10. Alternate Rate of Interest
    20  
Section 2.11. Termination and Reduction of Commitments
    21  
Section 2.12. Optional Extension of Commitments
    21  
Section 2.13. Additional Commitments
    22  
Section 2.14. Prepayment
    23  
Section 2.15. Reserve Requirements; Change in Circumstances
    24  
Section 2.16. Change in Legality
    26  
Section 2.17. Indemnity
    26  
Section 2.18. Pro Rata Treatment
    27  
Section 2.19. Sharing of Setoffs
    27  
Section 2.20. Payments
    28  
Section 2.21. Taxes
    28  
Section 2.22. Mandatory Assignment; Commitment Termination
    31  
 
       
ARTICLE III LETTERS OF CREDIT
    31  
Section 3.01. L/C Commitment
    31  
Section 3.02. Procedure for Issuance of Letter of Credit
    32  
Section 3.03. Fees and Other Charges
    32  
Section 3.04. L/C Participations
    32  
Section 3.05. Reimbursement Obligation of the Borrower
    33  
Section 3.06. Obligations Absolute
    34  
Section 3.07. Letter of Credit Payments
    34  
Section 3.08. Applications
    34  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    35  
Section 4.01. Organization; Powers
    35  
Section 4.02. Authorization
    35  
Section 4.03. Enforceability
    35  
Section 4.04. Governmental Approvals
    35  
Section 4.05. Financial Statements
    36  

i



--------------------------------------------------------------------------------



 



              Page
Section 4.06. No Material Adverse Change
    36  
Section 4.07. Title to Properties; Possession Under Leases
    36  
Section 4.08. Stock of Borrower
    36  
Section 4.09. Litigation; Compliance with Laws
    36  
Section 4.10. Agreements
    37  
Section 4.11. Federal Reserve Regulations
    37  
Section 4.12. Investment Company Act
    37  
Section 4.13. Use of Proceeds
    37  
Section 4.14. Tax Returns
    37  
Section 4.15. No Material Misstatements
    37  
Section 4.16. Employee Benefit Plans
    38  
Section 4.17. Environmental and Safety Matters
    38  
 
       
ARTICLE V CONDITIONS OF LENDING
    38  
Section 5.01. All Borrowings
    39  
Section 5.02. Closing Date
    39  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    40  
Section 6.01. Existence; Businesses and Properties
    40  
Section 6.02. Insurance
    41  
Section 6.03. Obligations and Taxes
    41  
Section 6.04. Financial Statements, Reports, etc.
    41  
Section 6.05. Litigation and Other Notices
    42  
Section 6.06. ERISA
    43  
Section 6.07. Maintaining Records; Access to Properties and Inspections
    43  
Section 6.08. Use of Proceeds
    43  
Section 6.09. Filings
    43  
 
       
ARTICLE VII NEGATIVE COVENANTS
    43  
Section 7.01. Indebtedness
    44  
Section 7.02. Liens
    44  
Section 7.03. Sale and Lease-Back Transactions
    46  
Section 7.04. Mergers, Consolidations and Sales of Assets
    46  
Section 7.05. Fiscal Year
    46  
Section 7.06. Transactions with Affiliates
    46  
Section 7.07. Lines of Business
    47  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    47  
 
       
ARTICLE IX THE AGENT
    50  
 
       
ARTICLE X MISCELLANEOUS
    52  
Section 10.01. Notices
    52  
Section 10.02. Survival of Agreement
    52  
Section 10.03. Binding Effect
    53  
Section 10.04. Successors and Assigns
    53  
Section 10.05. Expenses; Indemnity
    56  

ii



--------------------------------------------------------------------------------



 



              Page
Section 10.06. Rights of Setoff
    57  
Section 10.07. APPLICABLE LAW
    57  
Section 10.08. Waivers; Amendment
    57  
Section 10.09. Interest Rate Limitation
    58  
Section 10.10. Entire Agreement
    58  
Section 10.11. Waiver of Jury Trial
    58  
Section 10.12. Severability
    58  
Section 10.13. Counterparts
    58  
Section 10.14. Headings
    58  
Section 10.15. Jurisdiction; Consent to Service of Process
    58  
Section 10.16. Confidentiality
    59  
Section 10.17. USA Patriot Act
    59  

     
Exhibit A-1
  Form of Competitive Bid Request
Exhibit A-2
  Form of Notice of Competitive Bid Request
Exhibit A-3
  Form of Competitive Bid
Exhibit A-4
  Form of Competitive Bid Accept/Reject Letter
Exhibit A-5
  Form of Standby Borrowing Request
Exhibit B
  Extension Letter
Exhibit C
  Commitment Increase Supplement
Exhibit D
  Additional Bank Supplement
Exhibit E
  Administrative Questionnaire
Exhibit F
  Form of Assignment and Acceptance
Exhibit G
  Form of Opinion of Counsel
 
   
Schedule 2.01
  Commitments
Schedule 4.09
  Litigation
Schedule 4.16
  Employee Benefit Plans
Schedule 4.17
  Environmental
Schedule 7.01
  Indebtedness
Schedule 7.02
  Existing Liens
Schedule 7.06
  Transactions with Affiliates

 iii

 



--------------------------------------------------------------------------------



 



          FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
dated as of June 30, 2008 (this “Agreement”), among SCRIPPS NETWORKS
INTERACTIVE, INC., an Ohio corporation (the “Borrower”), JPMORGAN CHASE BANK,
N.A., a New York banking corporation, as Administrative Agent for the Banks (in
such capacity, the “Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”)
and the other banks listed in Schedule 2.01 (the “Banks”).
          The Borrower has requested the Banks to extend credit to the Borrower
in order to enable it to borrow and have letters of credit issued for its
account on a standby revolving credit basis on and after the date hereof and at
any time and from time to time prior to the Maturity Date (as herein defined) a
principal amount not in excess of $550,000,000 at any time outstanding. The
Borrower has also requested the Banks to provide a procedure pursuant to which
the Borrower may invite the Banks to bid on an uncommitted basis on short-term
borrowings by the Borrower. The proceeds of such borrowings are to be used
(a) to pay a cash dividend to The E.W. Scripps Company (“Scripps”) in an amount
estimated not to exceed $375,000,000 in connection with the Spin-off (as herein
defined) and (b) for general corporate purposes. The Banks are willing to extend
such credit to the Borrower on the terms and subject to the conditions herein
set forth.    
          Accordingly, the Borrower, the Banks and the Agent agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR Loan” shall mean any Standby Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “Additional Bank” shall have the meaning assigned to such term in
Section 2.13(c).
          “Additional Bank Supplement” shall mean a supplement substantially in
the form of Exhibit D.
          “Administrative Agent Fee Letter” shall mean the letter agreement
dated April 17, 2008, between the Borrower and the Agent, providing for the
payment of certain fees or other amounts in connection with the credit
facilities established by this Agreement.
          “Administrative Fees” shall have the meaning assigned to such term in
Section 2.06(c).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit E hereto.

 



--------------------------------------------------------------------------------



 



          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof,
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Agent as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective on the date such
change is publicly announced as effective. “Federal Funds Effective Rate” shall
mean, for any day, the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average, as determined by the Agent, of the quotations
for the day of such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it. If for any reason the Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms thereof, the Alternate Base Rate shall be
determined without regard to clause (b), of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Applicable Percentage” shall mean on any date, with respect to the
Facility Fee, the Utilization Fee or the Loans comprising any Eurodollar Standby
Borrowing, the applicable percentage set forth below based upon the ratings
applicable on such date to the Borrower’s implied or actual senior, unsecured,
non-credit-enhanced long-term indebtedness for borrowed money (the “Index
Debt”):

 



--------------------------------------------------------------------------------



 



FEE AND SPREAD TABLE

                                  Ratings           Utilization   LIBOR    
(S&P/Moody’s)   Facility Fee   Fee   Spread
Category 1
  A/A2 or higher     0.0800 %     0.100 %     0.220 %
Category 2
  A-/A3     0.1000 %     0.100 %     0.300 %
Category 3
  BBB+/Baa1     0.1250 %     0.125 %     0.375 %
Category 4
  BBB/Baa2     0.1500 %     0.125 %     0.475 %
Category 5
  BBB-/Baa3     0.1750 %     0.125 %     0.575 %
Category 6
  BB+/Ba1 or lower     0.2500 %     0.225 %     0.650 %

          For purposes of the foregoing, (a) if no rating for the Index Debt
shall be available from either Moody’s or S&P (other than by reason of the
circumstances referred to in the last sentence of this definition), each such
rating agency shall be deemed to have established a rating in the numerically
highest category; (b) if only one of Moody’s and S&P shall have in effect a
rating for the Index Debt, the Applicable Percentage shall be determined by
reference to the available rating; (c) if the ratings established or deemed to
have been established by Moody’s and S&P shall fall within different categories,
the Applicable Percentage shall be based upon the superior (or numerically
lower) category unless the ratings differ by more than one category, in which
case the governing rating shall be the rating next below the higher of the two;
and (d) if any rating established or deemed to have been established by Moody’s
or S&P shall be changed (other than as a result of a change in the rating system
of either Moody’s or S&P), such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change. Any change in the LIBOR spread due to a change in the applicable
category shall be effective on the effective date of such change in the
applicable category and shall apply to all Eurodollar Standby Loans that are
outstanding at any time during the period commencing on the effective date of
such change in the applicable category and ending on the date immediately
preceding the effective date of the next such change in the applicable category.
If the rating system of either Moody’s or S&P shall change, the Borrower and the
Banks shall negotiate in good faith to amend the references to specific ratings
in this definition to reflect such changed rating system. If either Moody’s or
S&P shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Banks shall negotiate in good faith to agree upon a substitute
rating agency and to amend the references to specific ratings in this definition
to reflect the ratings used by such substitute rating agency and, pending such
agreement, the Applicable Percentage shall be determined on the basis of the
ratings provided by the other rating agency.
          “Application” shall mean an application, in such form as any Issuing
Bank may specify from time to time, requesting such Issuing Bank to open a
Letter of Credit.
          “Arranger Fees” shall have the meaning assigned to such term in
Section 2.06(b).

 



--------------------------------------------------------------------------------



 



          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Bank and an assignee, and accepted by the Agent, in the form
of Exhibit F.
          “Bank Percentage” shall mean as to any Bank at any time the percentage
which such Bank’s Commitments then constitutes of the Total Commitments (or, at
any time after the Commitments have expired or terminated, the percentage which
the aggregate principal amount of such Bank’s Loans plus such Bank’s share of
the L/C Obligations then outstanding constitutes of the aggregate principal
amount of the Loans and the L/C Obligations then outstanding).
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Borrowing” shall mean a group of Loans of a single Type made by the
Banks (or, in the case of a Competitive Borrowing, by the Bank or Banks whose
Competitive Bids have been accepted pursuant to Section 2.03) on a single date
and as to which a single Interest Period is in effect.
          “Business Day” shall mean any day (other than a day which is a
Saturday, Sunday or legal holiday in the State of New York) on which banks are
open for business in New York City; provided, however, that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
          A “Change in Control” shall be deemed to have occurred if the Trust or
the beneficiaries thereof shall not be the direct or indirect owner,
beneficially and of record, of at least 51% of the issued and outstanding Common
Voting Shares, $.01 par value per share, of the Borrower and any other common
stock at any time issued by the Borrower, other than the Borrower’s Class A
Common Shares, $.01 per share.
          “Closing Date” shall mean June 30, 2008.
          “Code” shall mean the Internal Revenue Code of 1986, as the same may
be amended from time to time.
          “Commitment” shall mean, with respect to each Bank, the commitment of
such Bank hereunder as set forth in Schedule 2.01 hereto, as such Bank’s
Commitment may be permanently terminated or reduced from time to time pursuant
to Section 2.11. The Commitments shall automatically and permanently terminate
on the Maturity Date.

 



--------------------------------------------------------------------------------



 



          “Commitment Increase Notice” shall have the meaning assigned to such
term in Section 2.13(a).
          “Commitment Increase Supplement” shall mean a supplement substantially
in the form of Exhibit C.
          “Competitive Bid” shall mean an offer by a Bank to make a Competitive
Loan pursuant to Section 2.03.
          “Competitive Bid Accept/Reject Letter” shall mean a notification made
by the Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.
          “Competitive Bid Rate” shall mean, as to any Competitive Bid made by a
Bank pursuant to Section 2.03(b), (i) in the case of a Eurodollar Loan, the
Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of interest
offered by the Bank making such Competitive Bid.
          “Competitive Bid Request” shall mean a request made pursuant to
Section 2.03 in the form of Exhibit A-1.
          “Competitive Borrowing” shall mean a borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from the Bank or Banks whose
Competitive Bids for such Borrowing have been accepted by the Borrower under the
bidding procedure described in Section 2.03.
          “Competitive Loan” shall mean a Loan from a Bank to the Borrower
pursuant to the bidding procedure described in Section 2.03. Each Competitive
Loan shall be a Eurodollar Competitive Loan or a Fixed Rate Loan.
          “Consolidated EBITDA” shall mean with respect to any person for any
period, (a) Consolidated Net Income for such period, plus (b) provisions for
taxes based on income during such period, plus (c) Consolidated Interest Expense
for such period, plus (d) total depreciation expense for such period, plus
(e) total amortization expense for such period, plus (f) unusual and
non-recurring non-cash charges recorded during such period, plus (g) non-cash
compensation expenses arising from the issuance of stock, options to purchase
stock and stock appreciation rights to the officers, directors and employees of
the Borrower and its Subsidiaries, minus (h) cash expenditures during such
period that are applied against unusual or non-recurring non-cash charges
referred to in clause (f) whether such charges were recorded during such period
or any prior period, all of the foregoing as determined on a consolidated basis
for such person and its consolidated subsidiaries in accordance with GAAP;
provided that there shall be excluded from such calculation the net gains or
losses associated with the sale of any asset not in the ordinary course of
business.
          “Consolidated Indebtedness” with respect to any person shall mean the
aggregate Indebtedness of such person and its consolidated subsidiaries,
consolidated in accordance with GAAP.

 



--------------------------------------------------------------------------------



 



          “Consolidated Interest Expense” with respect to any person shall mean
for any period the aggregate interest expense of such person and its
consolidated subsidiaries for such period, computed and consolidated in
accordance with GAAP.
          “Consolidated Net Income” with respect to any person shall mean for
any period the aggregate net income (or net deficit) of such person and its
consolidated subsidiaries for such period equal to gross revenues and other
proper income less the aggregate for such person and its consolidated
subsidiaries of (i) operating expenses, (ii) selling, administrative and general
expenses, (iii) taxes, (iv) depreciation, depletion and amortization of
properties and (v) any other items that are treated as expenses under GAAP but
excluding from the definition of Consolidated Net Income any extraordinary gains
or losses, all computed and consolidated in accordance with GAAP.
          “Consolidated Stockholders’ Equity” with respect to any person shall
mean the aggregate Stockholders’ Equity of such person and its consolidated
subsidiaries, consolidated in accordance with GAAP.
          “Continuing Banks” shall have the meaning assigned to such term in
Section 2.12(b).
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Current Maturity Date” shall have the meaning assigned to such term
in Section 2.12(a).
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “dollars” or “$” shall mean lawful money of the United States of
America.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that is a member of a group of which the Borrower is a member and
which is treated as a single employer under Section 414 of the Code.
          “ERISA Event” shall mean (a) any Reportable Event; (b) the existence
with respect to any Plan of a Prohibited Transaction; (c) any failure by any
Pension Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 and 430 of the Code or Section 302 of ERISA) applicable to such
Pension Plan; (d) the filing pursuant to Section 412 of the Code or Section 302
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (e) the failure to make by its due date a required
installment under Code Section 430(j)(3)(A) or Section 303(j)(3)(A) of ERISA,
with respect to any Pension Plan or the failure by Borrower or any of its ERISA
Affiliates to make any required contribution

 



--------------------------------------------------------------------------------



 



to a Multiemployer Plan; (f) the incurrence by Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (g) a determination that any
Pension Plan is, or is expected to be, in “at risk” status (within the meaning
of Title IV of ERISA); (h) the receipt by Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (i) the incurrence by Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; or (j) the
receipt by Borrower or any of its ERISA Affiliates of any notice, or the receipt
by any Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in reorganization or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 or Title IV of ERISA.
          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
          “Eurodollar Competitive Loan” shall mean any Competitive Loan bearing
interest at a rate determined by reference to the LIBO Rate in accordance with
the provisions of Article II.
          “Eurodollar Loan” shall mean any Eurodollar Competitive Loan or
Eurodollar Standby Loan.
          “Eurodollar Standby Borrowing” shall mean a Borrowing comprised of
Eurodollar Standby Loans.
          “Eurodollar Standby Loan” shall mean any Standby Loan bearing interest
at a rate determined by reference to the LIBO Rate in accordance with the
provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Article VIII.
          “Extension Bank” shall have the meaning assigned to such term in
Section 2.12(c).
          “Extension Date” shall have the meaning assigned to such term in
Section 2.12(b).
          “Extension Letter” shall mean a letter substantially in the form of
Exhibit B.
          “Extensions of Credit” shall mean as to any Bank at any time, an
amount equal to the sum of (a) the aggregate principal amount of all (a) Loans
of such Bank then outstanding and (b) such Bank’s share of the L/C Obligations
then outstanding.
          “Facility Fee” shall have the meaning assigned to such term in
Section 2.06(a).
          “Fee Letter” shall mean the letter agreement dated April 17, 2008,
between the Borrower, the Agent, J.P. Morgan Securities Inc., Wachovia Capital
Markets, LLC and

 



--------------------------------------------------------------------------------



 



Wachovia, providing for the payment of certain fees or other amounts in
connection with the credit facilities established by this Agreement.
          “Fees” shall mean the Facility Fee, the Arranger Fees and the
Administrative Fees.
          “Final Election Date” shall have the meaning assigned to such term in
Section 2.12(a).
          “Financial Officer” of any corporation shall mean the chief financial
officer, principal accounting officer, Treasurer, Assistant Treasurer or
Controller of such corporation.
          “Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Loans.
          “Fixed Rate Loan” shall mean any Competitive Loan bearing interest at
a fixed percentage rate per annum (the “Fixed Rate”) (expressed in the form of a
decimal to no more than four decimal places) specified by the Bank making such
Loan in its Competitive Bid.
          “GAAP” shall mean generally accepted accounting principles, applied on
a consistent basis.
          “Governmental Authority” shall mean any Federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
          “Guarantee” of or by any person shall mean any obligation, contingent
or otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.
          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services, (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations of such person,
(h) all obligations of such person in respect of interest rate protection
agreements, foreign currency exchange

 



--------------------------------------------------------------------------------



 



agreements or other interest or exchange rate hedging arrangements, in such
amount which exceeds $15,000,000 at any time and (i) all obligations of such
person as an account party in respect of letters of credit and bankers’
acceptances; provided that the definition of Indebtedness shall not include
(i) accounts payable to suppliers and (ii) programming rights, in each case
incurred in the ordinary course of business and not overdue. The Indebtedness of
any person shall include the recourse Indebtedness of any partnership in which
such person is a general partner. For purposes of this Agreement, the amount of
any Indebtedness referred to in clause (h) of the preceding sentence shall be
amounts, including any termination payments, required to be paid to a
counterparty after giving effect to any contractual netting arrangements, and
not any notional amount with regard to which payments may be calculated.
          “Insolvent” with respect to any Multiemployer Plan means the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Interest Payment Date” shall mean, with respect to any Loan, the last
day of the Interest Period applicable thereto and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration or a Fixed Rate
Loan with an Interest Period of more than 90 days’ duration, each day that would
have been an Interest Payment Date for such Loan had successive Interest Periods
of three months’ duration or 90 days’ duration, as the case may be, been
applicable to such Loan and, in addition, the date of any refinancing or
conversion of such Loan with or to a Loan of a different Type.
          “Interest Period” shall mean (a) as to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months (or, if agreed to by all Banks, 9 or 12 months) thereafter, as
the Borrower may elect, (b) as to any ABR Borrowing, the period commencing on
the date of such Borrowing and ending on the date 90 days thereafter or, if
earlier, on the Maturity Date or the date of prepayment of such Borrowing and
(c) as to any Fixed Rate Borrowing, the period commencing on the date of such
Borrowing and ending on the date specified in the Competitive Bids in which the
offer to make the Fixed Rate Loans comprising such Borrowing were extended,
which shall not be earlier than seven days after the date of such Borrowing or
later than 360 days after the date of such Borrowing; provided, however, that if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurodollar Loans only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.
          “Issuing Bank” shall mean any Bank acceptable to the Agent and to the
Borrower, in its capacity as issuer of any Letter of Credit.
          “L/C Obligations” shall mean at any time, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired amount of the then outstanding
Letters of Credit and (b) the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 3.05.

 



--------------------------------------------------------------------------------



 



          “L/C Participants” shall mean the collective reference to all the
Banks other than the Issuing Bank.
          “Letters of Credit” shall have the meaning assigned in
Section 3.01(a).
          “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the rate appearing on the Reuters “LIBOR01” screen
displaying the British Bankers Assoc. Interest Settlement Rates (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as reasonably determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset or (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset.
          “Loan” shall mean a Competitive Loan or a Standby Loan, whether made
as a Eurodollar Loan, an ABR Loan or a Fixed Rate Loan, as permitted hereby.
          “Loan Documents” shall mean this Agreement, the Fee Letter and the
Administrative Agent Fee Letter.
          “Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
          “Margin Stock” shall have the meaning given such term under
Regulation U.
          “Material Adverse Effect” shall mean (a) a materially adverse effect
on the business, assets, operations, or condition, financial or otherwise, of
the Borrower and its Subsidiaries taken as a whole, (b) material impairment of
the ability of the Borrower to perform any of its obligations under any Loan
Document or (c) material impairment of the rights of or benefits expressly
available to the Banks under any Loan Document.
          “Maturity Date” shall mean June 30, 2013, as such date may be extended
from time to time with respect to some or all of the Banks pursuant to
Section 2.12.

 



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-Extending Bank” shall have the meaning assigned to such term in
Section 2.12(a).
          “Participant” shall have the meaning set forth in Section 10.04.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.
          “Pension Plan” shall mean any Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Sections 412 and 430 of the
Code or Section 303 or 304 of ERISA.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership or government, or any agency or
political subdivision thereof.
          “Plan” shall mean any employee benefit plan as defined in Section 3(3)
of ERISA, including any employee welfare benefit plan (as defined in
Section 3(1) of ERISA), any employee pension benefit plan (as defined in
Section 3(2) of ERISA), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which Borrower or
any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Prohibited Transaction” shall have the meaning assigned to such term
in Section 406 of ERISA and Code Section (4975(c), but shall exclude any
“exempt” Prohibited Transaction.
          “Proposed Increase Amount” shall have the meaning assigned to such
term in Section 2.13(a).
          “Rate” shall include the LIBO Rate, the Alternate Base Rate and the
Fixed Rate.
          “Register” shall have the meaning given such term in
Section 10.04(b)(iv).
          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 



--------------------------------------------------------------------------------



 



          “Reimbursement Obligation” shall mean the obligation of the Borrower
to reimburse any Issuing Bank pursuant to Section 3.05 for amounts drawn under
Letters of Credit issued by such Issuing Bank.
          “Related Parties” shall mean, with respect to any specified person,
such person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such person and such person’s Affiliates.
          “Reportable Event” shall mean any “reportable event,” as defined in
Section 4043(b) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Pension Plan (other than a Pension Plan
maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).
          “Required Banks” shall mean, at any time, Banks having Bank
Percentages aggregating more than 50%.
          “Responsible Officer” of any corporation shall mean any executive
officer or Financial Officer of such corporation and any other officer or
similar official thereof responsible for the administration of the obligations
of such corporation in respect of this Agreement.
          “Spin-off” shall mean the distribution to the shareholders of Scripps
of all of the common stock of the Borrower and the transactions related thereto.
 
          “Standby Borrowing” shall mean a borrowing consisting of simultaneous
Standby Loans from each of the Banks.
          “Standby Borrowing Request” shall mean a request made pursuant to
Section 2.04 in the form of Exhibit A-5.
          “Standby Loans” shall mean the revolving loans made by the Banks to
the Borrower pursuant to Section 2.04. Each Standby Loan shall be a Eurodollar
Standby Loan or an ABR Loan.
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the Agent is
subject for new negotiable nonpersonal time deposits in dollars of over $100,000
with maturities approximately equal to the applicable Interest Period. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
          “Stockholders’ Equity” shall mean, for any corporation, the
consolidated total stockholders’ equity of such corporation determined in
accordance with GAAP, consistently applied.

 



--------------------------------------------------------------------------------



 



          “subsidiary” shall mean, with respect to any person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held, or (b) which is, at the time any
determination is made, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
          “Subsidiary” shall mean any subsidiary of the Borrower.
          “Total Commitment” shall mean at any time the aggregate amount of the
Banks’ Commitments, as in effect at such time.
          “Total Extensions of Credit” shall mean at any time the aggregate
amount of the Banks’ Extensions of Credit outstanding at such time.
          “Transactions” shall have the meaning assigned to such term in
Section 4.02.
          “Trust” shall mean The Edward W. Scripps Trust, being that certain
trust for the benefit of descendants of Edward W. Scripps and owning shares of
capital stock of the Borrower.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined.
          “Utilization Fee” shall have the meaning assigned to such term in
Section 2.06(d).
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Title IV of ERISA.
          Section 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
however, that, for purposes of determining compliance with any covenant set
forth in Article VII, such terms shall be construed in accordance with GAAP as
in effect on the date of this Agreement applied on a basis consistent with the
application used in preparing the Borrower’s audited financial statements
referred to in Section 4.05.

 



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDITS
          Section 2.01. Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Bank
agrees, severally and not jointly, to make Standby Loans to the Borrower, at any
time and from time to time on and after the date hereof and until the earlier of
the Maturity Date and the termination of the Commitment of such Bank as provided
in this Agreement, in an aggregate principal amount at any time outstanding not
to exceed such Bank’s Commitment, minus such Bank’s share of the L/C Obligations
then outstanding, minus the amount by which the Competitive Loans outstanding at
such time shall be deemed to have used such Commitment pursuant to Section 2.18,
subject, however, to the conditions that at no time shall (i) the sum of (x) the
outstanding aggregate principal amount of all Standby Loans made by all Banks
plus (y) the outstanding L/C Obligations plus (z) the outstanding aggregate
principal amount of all Competitive Loans made by all Banks exceed (ii) the
Total Commitment. Each Bank’s Commitment is set forth opposite its respective
name in Schedule 2.01. Such Commitments may be terminated or reduced from time
to time pursuant to Section 2.11.
          Within the foregoing limits, the Borrower may borrow, pay or repay and
reborrow hereunder, on and after the Closing Date and prior to the Maturity
Date, subject to the terms, conditions and limitations set forth herein.
          Section 2.02. Loans. (a) Each Standby Loan shall be made as part of a
Borrowing consisting of Loans made by the Banks ratably in accordance with their
Commitments; provided, however, that the failure of any Bank to make any Standby
Loan shall not in itself relieve any other Bank of its obligation to lend
hereunder (it being understood, however, that no Bank shall be responsible for
the failure of any other Bank to make any Loan required to be made by such other
Bank). Each Competitive Loan shall be made in accordance with the procedures set
forth in Section 2.03. The Standby Loans or Competitive Loans comprising any
Borrowing shall be (i) in the case of Competitive Loans, in an aggregate
principal amount which is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) in the case of Standby Loans, in an aggregate principal
amount which is an integral multiple of $1,000,000 and not less than $10,000,000
in the case of Eurodollar Standby Loans and $5,000,000 in the case of ABR Loans
(or an aggregate principal amount equal to the remaining balance of the
available Commitments).
          (b) Each Competitive Borrowing shall be comprised entirely of
Eurodollar Competitive Loans or Fixed Rate Loans, and each Standby Borrowing
shall be comprised entirely of Eurodollar Standby Loans or ABR Loans, as the
Borrower may request pursuant to Section 2.03 or 2.04, as applicable. Each Bank
may at its option make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Bank to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement. Borrowings of more than one
Type may be outstanding at the same time; provided, however, that the Borrower
shall not be entitled to request any Borrowing which, if made, would result in
an aggregate of more than five separate Standby Loans of any Bank being
outstanding hereunder at any one time. For purposes of the

 



--------------------------------------------------------------------------------



 



foregoing, Loans having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Loans.
          (c) Subject to Section 2.05, each Bank shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to the Agent in New York, New York, not later than 12:00 noon,
New York City time, and the Agent shall by 3:00 p.m., New York City time, wire
transfer the amounts so received to the general deposit account of the Borrower
at Wachovia Bank, National Association (or other general deposit account
designated by the Borrower in writing) or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Banks. Competitive Loans
shall be made by the Bank or Banks whose Competitive Bids therefor are accepted
pursuant to Section 2.03 in the amounts so accepted and Standby Loans shall be
made by the Banks pro rata in accordance with Section 2.18. Unless the Agent
shall have received notice from a Bank prior to the date of any Borrowing that
such Bank will not make available to the Agent such Bank’s portion of such
Borrowing, the Agent may assume that such Bank has made such portion available
to the Agent on the date of such Borrowing in accordance with this paragraph (c)
and the Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have made such portion available to the Agent, such Bank and the
Borrower severally agree (without duplication) to repay to the Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent at (i) in the case of the Borrower, the interest
rate applicable at the time to the Loans comprising such Borrowing and (ii) in
the case of such Bank, the Federal Funds Effective Rate. If such Bank shall
repay to the Agent such corresponding amount, such amount shall constitute such
Bank’s Loan as part of such Borrowing for purposes of this Agreement.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.
          Section 2.03. Competitive Bid Procedure. (a) In order to request
Competitive Bids, the Borrower shall hand deliver or telecopy to the Agent a
duly completed Competitive Bid Request in the form of Exhibit A-1 hereto, to be
received by the Agent (i) in the case of a Eurodollar Competitive Borrowing, not
later than 10:00 a.m., New York City time, four Business Days before a proposed
Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time, one Business Day before a proposed
Competitive Borrowing. No ABR Loan shall be requested in, or made pursuant to, a
Competitive Bid Request. A Competitive Bid Request that does not conform
substantially to the format of Exhibit A-1 may be rejected in the Agent’s sole
discretion, and the Agent shall as soon as practicable notify the Borrower of
such rejection by telecopier. Such request shall in each case refer to this
Agreement and specify (x) whether the Borrowing then being requested is to be a
Eurodollar Borrowing or a Fixed Rate Borrowing, (y) the date of such Borrowing
(which shall be a Business Day) and the aggregate principal amount thereof which
shall be in a minimum principal amount of $5,000,000 and in an integral multiple
of $1,000,000, and (z) the Interest Period with respect thereto (which may not
end after the Maturity Date). As soon as practicable after its receipt of a
Competitive Bid Request that is not rejected as aforesaid, the Agent shall

 



--------------------------------------------------------------------------------



 



invite by telecopier (in the form set forth in Exhibit A-2 hereto) the Banks to
bid, on the terms and conditions of this Agreement, to make Competitive Loans
pursuant to the Competitive Bid Request.
          (b) Each Bank may, in its sole discretion, make one or more
Competitive Bids to the Borrower responsive to a Competitive Bid Request. Each
Competitive Bid by a Bank must be received by the Agent via telecopier, in the
form of Exhibit A-3 hereto, (i) in the case of a Eurodollar Competitive
Borrowing, not later than 9:30 a.m., New York City time, three Business Days
before a proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., New York City time, on the day of a
proposed Competitive Borrowing. Multiple bids will be accepted by the Agent.
Competitive Bids that do not conform substantially to the format of Exhibit A-3
may be rejected by the Agent after conferring with, and upon the instruction of,
the Borrower, such conference between the Agent and the Borrower to occur as
soon as practicable following the receipt by the Agent of such Competitive Bid,
and the Agent shall notify the Bank making such nonconforming bid of such
rejection as soon as practicable. Each Competitive Bid shall refer to this
Agreement and specify (x) the principal amount (which shall be in a minimum
principal amount of $5,000,000 and in an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans that the Bank is
willing to make to the Borrower, (y) the Competitive Bid Rate or Rates at which
the Bank is prepared to make the Competitive Loan or Loans and (z) the Interest
Period and the last day thereof. If any Bank shall elect not to make a
Competitive Bid, such Bank shall so notify the Agent via telecopier (I) in the
case of Eurodollar Competitive Loans, not later than 9:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing, and (II) in
the case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on
the day of a proposed Competitive Borrowing; provided, however, that failure by
any Bank to give such notice shall not cause such Bank to be obligated to make
any Competitive Loan as part of such Competitive Borrowing. A Competitive Bid
submitted by a Bank pursuant to this paragraph (b) shall be irrevocable.
          (c) The Agent shall as soon as practicable notify the Borrower by
telecopier (i) in the case of Eurodollar Competitive Loans, not later than
10:00 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing, and (ii) in the case of Fixed Rate Loans, not later than
10:00 a.m., New York City time, on the day of a proposed Competitive Borrowing,
of all the Competitive Bids made, the Competitive Bid Rate and the principal
amount of each Competitive Loan in respect of which a Competitive Bid was made
and the identity of the Bank that made each bid. The Agent shall send a copy of
all Competitive Bids to the Borrower for its records as soon as practicable
after completion of the bidding process set forth in this Section 2.03.
          (d) The Borrower may in its sole and absolute discretion, subject only
to the provisions of this paragraph (d), accept or reject any Competitive Bid
referred to in paragraph (c) above. The Borrower shall notify the Agent by
telephone, confirmed by telecopier in the form of a Competitive Bid
Accept/Reject Letter in the form of Exhibit A-4, whether and to what extent it
has decided to accept or reject any of or all the bids referred to in
paragraph (c) above, (x) in the case of a Eurodollar Competitive Borrowing, not
later than 10:00 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing, and (y) in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time, on the day of a proposed

 



--------------------------------------------------------------------------------



 



Competitive Borrowing; provided, however, that (i) the failure by the Borrower
to give such notice shall be deemed to be a rejection of all the bids referred
to in paragraph (c) above, (ii) the Borrower shall not accept a bid made at a
particular Competitive Bid Rate if the Borrower has decided to reject an
unrestricted bid made at a lower Competitive Bid Rate, (iii) the aggregate
amount of the Competitive Bids accepted by the Borrower shall not exceed the
principal amount specified in the Competitive Bid Request, (iv) if the Borrower
shall accept a bid or bids made at a particular Competitive Bid Rate but the
amount of such bid or bids shall cause the total amount of bids to be accepted
by the Borrower to exceed the amount specified in the Competitive Bid Request,
then the Borrower shall accept a portion of such bid or bids in an amount equal
to the amount specified in the Competitive Bid Request less the amount of all
other Competitive Bids accepted with respect to such Competitive Bid Request,
which acceptance, in the case of multiple bids at such Competitive Bid Rate,
shall be made pro rata in accordance with the amount of each such bid at such
Competitive Bid Rate, and (v) except pursuant to clause (iv) above, no bid shall
be accepted for a Competitive Loan unless such Competitive Loan is in a minimum
principal amount of $5,000,000 and an integral multiple of $1,000,000; provided,
further, however, that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple bids
at a particular Competitive Bid Rate pursuant to clause (iv) the amounts shall
be rounded to integral multiples of $1,000,000 in a manner which shall be in the
discretion of the Borrower. A notice given by the Borrower pursuant to this
paragraph (d) shall be irrevocable.
          (e) The Agent shall promptly notify each bidding Bank (i) in the case
of Eurodollar Competitive Loans, not later than 11:00 a.m., New York City time,
three Business Days before a proposed Competitive Borrowing, and (ii) in the
case of Fixed Rate Loans, not later than 11:00 a.m., New York City time, on the
day of a proposed Competitive Borrowing, whether or not its Competitive Bid has
been accepted (and if so, in what amount and at what Competitive Bid Rate) by
telecopy sent by the Agent, and each successful bidder will thereupon become
bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.
          (f) A Competitive Bid Request shall not be made within five Business
Days after the date of any previous Competitive Bid Request.
          (g) If the Agent shall elect to submit a Competitive Bid in its
capacity as a Bank, it shall submit such bid directly to the Borrower one
quarter of an hour earlier than the latest time at which the other Banks are
required to submit their bids to the Agent pursuant to paragraph (b) above.
          (h) All Notices required by this Section 2.03 shall be given in
accordance with Section 10.01.
          Section 2.04. Standby Borrowing Procedure. In order to request a
Standby Borrowing, the Borrower shall hand deliver or telecopy to the Agent in
the form of Exhibit A-5 (a) in the case of a Eurodollar Standby Borrowing, not
later than 10:00 a.m., New York City time, three Business Days before a proposed
borrowing and (b) in the case of an ABR

 



--------------------------------------------------------------------------------



 



Borrowing, not later than 10:00 a.m., New York City time, on the day of a
proposed borrowing. No Fixed Rate Loan shall be requested or made pursuant to a
Standby Borrowing Request. Such notice shall be irrevocable and shall in each
case specify (i) whether the Borrowing then being requested is to be a
Eurodollar Standby Borrowing or an ABR Borrowing; (ii) the date of such Standby
Borrowing (which shall be a Business Day) and the amount thereof; and (iii) if
such Borrowing is to be a Eurodollar Standby Borrowing, the Interest Period with
respect thereto. If no election as to the Type of Standby Borrowing is specified
in any such notice, then the requested Standby Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Standby
Borrowing is specified in such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If the Borrower shall not
have given notice in accordance with this Section 2.04 of its election to
refinance a Standby Borrowing prior to the end of the Interest Period in effect
for such Borrowing, then the Borrower shall (unless such Borrowing is repaid at
the end of such Interest Period) be deemed to have given notice of an election
to refinance such Borrowing with an ABR Borrowing. The Agent shall promptly
advise the Banks of any notice given pursuant to this Section 2.04 and of each
Bank’s portion of the requested Borrowing.
          Section 2.05. Refinancings. The Borrower may refinance all or any part
of any Borrowing with a Borrowing of the same or a different Type made pursuant
to Section 2.03 or Section 2.04, subject to the conditions and limitations set
forth herein and elsewhere in this Agreement, including refinancings of
Competitive Borrowings with Standby Borrowings and Standby Borrowings with
Competitive Borrowings. Any Borrowing or part thereof so refinanced shall be
repaid in accordance with Section 2.07 with the proceeds of a new Borrowing
hereunder and the proceeds of the new Borrowing shall be paid by the Banks to
the Agent or by the Agent to the Borrower pursuant to Section 2.02(c); provided,
however, that (i) if the principal amount extended by a Bank in a refinancing is
greater than the principal amount extended by such Bank in the Borrowing being
refinanced, then such Bank shall pay such difference to the Agent for
distribution to the Banks described in (ii) below, (ii) if the principal amount
extended by a Bank in the Borrowing being refinanced is greater than the
principal amount being extended by such Bank in the refinancing, the Agent shall
return the difference to such Bank out of amounts received pursuant to
(i) above, and (iii) to the extent any Bank fails to pay the Agent amounts due
from it pursuant to (i) above, any Loan or portion thereof being refinanced with
such amounts shall not be deemed repaid in accordance with Section 2.07 and
shall be payable by the Borrower (without prejudice to its rights against such
Bank or its ability to make any additional Borrowing for such refinancing).
          Section 2.06. Fees. (a) The Borrower agrees to pay to each Bank,
through the Agent, on each March 31, June 30, September 30 and December 31 and
on the date on which the Commitment of such Bank shall be terminated as provided
herein, a facility fee (a “Facility Fee”) at a rate per annum equal to the
Applicable Percentage from time to time in effect, on the amount of the
Commitment of such Bank, whether used or unused, during the preceding quarter
(or shorter period commencing with the date hereof or ending with the Maturity
Date or any date on which the Commitment of such Bank shall be terminated as
provided in this Agreement). All Facility Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. The Facility Fee due to
each Bank shall commence to accrue on the date hereof and shall cease to accrue
on the earlier of the Maturity Date and the termination of the Commitment of
such Bank as provided herein.

 



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to pay to each of the Agent and Wachovia
Capital Markets, LLC, for their own accounts, the fees (the “Arranger Fees”) at
the times and in the amounts agreed upon in the Fee Letter.
          (c) The Borrower agrees to pay to the Agent, for its own account, the
fees (the “Administrative Fees”) at the times and in the amounts agreed upon in
the Administrative Agent Fee Letter.
          (d) The Borrower agrees to pay, in immediately available funds, to the
Agent for the account of each Bank a fee (the “Utilization Fee”) based upon the
average daily amount of the outstanding Standby Loans and the L/C Obligations of
such Bank at a rate per annum equal to the Applicable Percentage from time to
time in effect, when and for as long as (except when the Commitments have
terminated or expired) the aggregate outstanding principal amount of Standby
Loans and the L/C Obligations exceeds 50% of the aggregate Commitments as in
effect at such time. The Utilization Fee shall be payable quarterly in arrears
on the last day of each March, June, September and December, commencing on the
first of such dates to occur after the date hereof, and on the Maturity Date (or
such earlier date on which the Commitments shall terminate and the Loans and all
interest, fees and other amounts in respect thereof and the L/C Obligations
shall have been paid in full).
          (e) All Fees shall be paid on the date due, in immediately available
funds, to the Agent for distribution, if and as appropriate, among the Banks.
          Section 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Agent for the account of each
Bank the then unpaid principal amount of each Standby Loan on the Maturity Date
and (ii) to the Agent for the account of each applicable Bank the then unpaid
principal amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan.
          (b) Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Bank
resulting from each Loan made by such Bank, including the amounts of principal
and interest payable and paid to such Bank from time to time hereunder.
          (c) The Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, whether such Loan is a Standby Loan or a
Competitive Loan, and the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Bank hereunder and (iii) the
amount of any sum received by the Agent hereunder for the account of the Banks
and each Bank’s share thereof.
          (d) The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Bank or the Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
in accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



          (e) Any Bank may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Bank a promissory note payable to the order of such Bank (or, if
requested by such Bank, to such Bank and its registered assigns) and in a usual
and customary form for such Type approved by the Agent in its reasonable
discretion.
          Section 2.08. Interest on Loans. (a) Subject to the provisions of
Section 2.09, the Loans comprising each Eurodollar Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days) at a rate per annum equal to (i) in the case of each Eurodollar
Standby Loan, the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Percentage, and (ii) in the case of each Eurodollar
Competitive Loan, the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Margin offered by the Bank making such Loan and accepted by
the Borrower pursuant to Section 2.03.
          (b) Subject to the provisions of Section 2.09, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) at a rate per annum equal to the Alternate Base Rate.
          (c) Subject to the provisions of Section 2.09, each Fixed Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Bank making such Loan and accepted by the Borrower
pursuant to Section 2.03.
          (d) Interest on each Loan shall be payable on each Interest Payment
Date applicable to such Loan. The LIBO Rate or the Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Agent, and such determination shall be conclusive absent manifest error.
          Section 2.09. Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder (including any Reimbursement Obligation), whether by scheduled
maturity, notice of prepayment, acceleration or otherwise, the Borrower shall on
demand from time to time from the Agent pay interest, to the extent permitted by
law, on such defaulted amount up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum (computed as
provided in Section 2.08(b)) equal to the Alternate Base Rate plus 2%.
          Section 2.10. Alternate Rate of Interest.  In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Agent shall have determined that
dollar deposits in the principal amounts of the Eurodollar Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Bank of making or maintaining its Eurodollar
Loan during such Interest Period, or that reasonable means do not exist for
ascertaining the LIBO Rate, the Agent shall, as soon as practicable thereafter,
give written or telecopy notice of such determination to the Borrower and the
Banks. In the event of any such determination, until the Agent shall have
advised the Borrower and the Banks that the circumstances giving rise to such

 



--------------------------------------------------------------------------------



 



notice no longer exist, (i) any request by the Borrower for a Eurodollar
Competitive Borrowing pursuant to Section 2.03 shall be of no force and effect
and shall be denied by the Agent and (ii) any request by the Borrower for a
Eurodollar Standby Borrowing pursuant to Section 2.04 shall be deemed to be a
request for an ABR Borrowing. Each determination by the Agent hereunder shall be
conclusive absent manifest error.
          Section 2.11. Termination and Reduction of Commitments. (a) The
Commitments shall be automatically terminated on the Maturity Date.
          (b) Upon at least three Business Days’ prior irrevocable written or
telecopy notice to the Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $5,000,000 and in a minimum
principal amount of $5,000,000 and (ii) no such termination or reduction shall
be made which would reduce the Total Commitment to an amount less than the
aggregate outstanding principal amount of the Loans.
          (c) Each reduction in the Total Commitment hereunder shall be made
ratably among the Banks in accordance with their respective Commitments. The
Borrower shall pay to the Agent for the account of the Banks, on the date of
each termination or reduction, the Facility Fees on the amount of the
Commitments so terminated or reduced accrued to the date of such termination or
reduction.
          Section 2.12. Optional Extension of Commitments. (a) The Borrower may,
by sending an Extension Letter in substantially the form of Exhibit B to the
Agent (in which case the Agent shall promptly deliver a copy to each of the
Banks), not less than 30 days and not more than 60 days prior to any anniversary
of the Closing Date, request that the Banks extend the Maturity Date then in
effect (the “Current Maturity Date”) so that it will occur one year after the
Current Maturity Date; provided that in no event shall there be more than two
such one-year extensions. Each Bank, acting in its sole discretion, shall advise
in response to such extension request, by notice to the Agent in writing given
not less than 15 days and not more than 30 days prior to such anniversary of the
Closing Date (the last date described in this Section 2.12(a) on which a Bank
may give notice of its intention to extend the Current Maturity Date being
referred to herein as the “Final Election Date”) whether or not such Bank agrees
to such extension (each Bank that so advises the Agent that it will not extend
the Current Maturity Date being referred to herein as a “Non-Extending Bank”);
provided that any Bank that does not advise the Agent by the Final Election Date
shall be deemed to be a Non-Extending Bank. The election of any Bank to agree to
such extension shall not obligate any other Bank to agree.
          (b)  (i) In response to an extension request under subsection
(a) above, if Required Banks (determined on or immediately prior to the Final
Election Date) have not agreed to extend the Maturity Date, then the Current
Maturity Date shall not be so extended and the outstanding principal balance of
all loans and other amounts payable hereunder shall be due and payable on the
Current Maturity Date.
     (ii) In response to an extension request under subsection (a) above, if
(and only if) Required Banks (determined on or immediately prior to the Final
Election Date)

 



--------------------------------------------------------------------------------



 



have agreed to extend the Current Maturity Date, the Agent shall notify the
Borrower of such agreement in writing promptly, and effective on the date of
such notice by the Agent to the Borrower (the “Extension Date”), the Maturity
Date applicable to the Banks that have agreed to such extension (such Banks
being referred to herein as “Continuing Banks”) shall be the day that is one
year after the Current Maturity Date. In the event of such extension, the
Commitment of each Non-Extending Bank shall terminate on the Current Maturity
Date applicable to such Non-Extending Bank, all Loans and other amounts
(including non-contingent L/C Obligations) payable hereunder to such
Non-Extending Bank shall become due and payable on such Current Maturity Date
and the Total Commitments of the Banks hereunder shall be reduced by the
aggregate Commitments of Non-Extending Banks so terminated on such Current
Maturity Date. Each Non-Extending Bank shall be required to maintain its
original Commitments up to the Current Maturity Date. A Non-Extending Bank shall
not deliver a Competitive Bid Request with respect to a Competitive Borrowing
having an Interest Period ending after the Current Maturity Date.
          (c) In the event that the conditions of clause (ii) of paragraph
(b) above have been satisfied, the Borrower shall have the right on or before or
after the Extension Date (but, in any event, prior to the Current Maturity Date
without giving effect to the relevant extension), at its own expense, to require
any Non-Extending Bank to transfer and assign without recourse or representation
(except as to title and the absence of Liens created by it) (in accordance with
and subject to the restrictions contained in 10.04) all its interests, rights
and obligations under the Loan Documents (including with respect to any Letter
of Credit) to one or more banks, financial institutions or other entities (which
may include any Bank) (each, an “Extension Bank”); provided that (x) such
Extension Bank, if not already a Bank hereunder, shall be subject to the
approval of the Agent and any Issuing Bank (which consents shall not be
unreasonably withheld) and (y) the Extension Bank shall pay to such
Non-Extending Bank in immediately available funds on the effective date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made by such Non-Extending Bank hereunder and all other amounts accrued
for such Non-Extending Bank’s account or owed to it hereunder. Notwithstanding
the foregoing, no extension of the Maturity Date shall become effective unless,
on the Extension Date, the conditions set forth in Section 5.01(b) and (c) shall
be satisfied (with all references in such paragraphs to the making of a Loan or
issuance of a Letter of Credit being deemed to be references to the extension of
the Commitments on the Extension Date) and the Agent shall have received a
certificate to that effect on behalf of the Borrower dated the Extension Date.
          (d) On the Current Maturity Date, if the Commitments of the Banks
other than the Non-Extending Banks are still in effect and the conditions set
forth in Sections 5.01(b) and (c) are then satisfied (as to which the Borrower
shall be deemed to have made a representation and warranty as of such date,
unless it has otherwise notified the Agent to the contrary) the shares of the
Non-Extending Banks in any outstanding Letters of Credit shall be deemed to be
extinguished and the shares therein of other Banks shall be adjusted to be in
proportion to their new Bank Percentages.
          Section 2.13. Additional Commitments. (a) In the event that the
Borrower wishes to increase the Commitments at any time when no Default or Event
of Default has occurred and is continuing or would exist after giving effect
thereto, it shall notify the Agent in

 



--------------------------------------------------------------------------------



 



writing of the amount (the “Proposed Increase Amount”) of such proposed
increase, the Banks and other Persons agreeing to participate therein and the
proposed effective date thereof (such notice, a “Commitment Increase Notice”).
The Borrower may, with the consent of the Agent and any Issuing Banks (which
consents shall not be unreasonably withheld), offer one or more additional
banks, financial institutions or other entities the opportunity to participate
in all or a portion of the Proposed Increase Amount pursuant to paragraph
(b) below.
          (b) Any Bank which agrees with the Borrower to increase its Commitment
pursuant to this Section 2.13 shall execute a Commitment Increase Supplement
with the Borrower and the Agent, substantially in the form of Exhibit C,
whereupon such Bank shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased, and
Schedule 2.01 shall be deemed to be amended to so increase the Commitment of
such Bank.
          (c) Any additional bank, financial institution or other entity which
agrees with the Borrower to participate in the increased Commitments pursuant to
this Section 2.13 shall execute an Additional Bank Supplement with the Borrower
and the Agent, substantially in the form of Exhibit D, whereupon such bank,
financial institution or other entity (an “Additional Bank”) shall become a Bank
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and
Schedule 2.01 shall be deemed to be amended to add the name and Commitment of
such Additional Bank as so agreed; provided that the Commitment of any such
Additional Bank shall be in an amount not less than $5,000,000.
          (d) Notwithstanding anything to the contrary in this Section 2.13,
(i) in no event shall any increase in Commitments pursuant to this Section 2.13
cause the Commitments hereunder to exceed $800,000,000 and (ii) no Bank shall
have any obligation to increase its Commitment unless it agrees to do so in its
sole discretion. It shall be a condition to the effectiveness of any increase in
the Commitments pursuant to this Section 2.13 that on the proposed effective
date therefor that the conditions set forth in Sections 5.01(b) and (c) are then
satisfied (and the Borrower shall be deemed to have made a representation and
warranty as of such date to such effect).
          (e) Upon any increase in the Commitments pursuant to this Section 2.13
becoming effective, the shares of the Banks (including any Additional Banks) in
any outstanding Letters of Credit shall be adjusted to be in proportion to their
new Bank Percentages. The Agent shall also be entitled, upon any such
effectiveness, to establish arrangements, which may be inconsistent in certain
respects with other provisions of the Agreement but which it believes to be
reasonable in the circumstances (with the intention of minimizing expense to the
Borrower under Section 2.17 and disruptions for the Banks), to provide for the
Additional Banks and the Banks with increasing Commitments to make Standby Loans
over a reasonable period on a basis that makes their participation in the
outstanding Standby Borrowings proportional to their new Bank Percentages and
during such period for the Banks to receive ratable treatment with respect to
their outstanding Standby Loans.
          Section 2.14. Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Standby Borrowing, in whole or in part,
upon giving written

 



--------------------------------------------------------------------------------



 



or telecopy notice (or telephone notice promptly confirmed by written or
telecopy notice) to the Agent: (i) before 10:00 a.m., New York City time, three
Business Days prior to prepayment, in the case of Eurodollar Loans and
(ii) before 10:00 a.m., New York City time, one Business Day prior to
prepayment, in the case of ABR Loans; provided, however, that each partial
prepayment shall be in an amount which is an integral multiple of $1,000,000 and
not less than $10,000,000. The Borrower shall not have the right to prepay any
Competitive Borrowing.
          (b) On the date of any termination or reduction of the Commitments
pursuant to Section 2.11, the Borrower shall pay or prepay so much of the
Standby Borrowings as shall be necessary in order that the aggregate principal
amount of the Competitive Loans and Standby Loans outstanding will not exceed
the Total Commitment after giving effect to such termination or reduction.
          (c) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrower to prepay such Borrowing (or
portion thereof) by the amount stated therein on the date stated therein. All
prepayments under this Section 2.14 shall be subject to Section 2.17 but
otherwise without premium or penalty. All prepayments under this Section 2.14
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of payment.
          Section 2.15. Reserve Requirements; Change in Circumstances.
(a)  Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Bank of the principal
of or interest on any Eurodollar Loan or Fixed Rate Loan made by such Bank or
any Fees or other amounts payable hereunder (other than changes in respect of
taxes imposed on the overall net income of such Bank by the jurisdiction in
which such Bank has its principal office or by any political subdivision or
taxing authority therein), or shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by such Bank, or shall impose on such
Bank or the London interbank market any other condition affecting this Agreement
or any Eurodollar Loan or Fixed Rate Loan made by such Bank, and the result of
any of the foregoing shall be to increase the cost to such Bank of making or
maintaining any Eurodollar Loan or Fixed Rate Loan or to reduce the amount of
any sum received or receivable by such Bank hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Bank to be material, then the
Borrower will pay to such Bank within 30 days of demand such additional costs
incurred or reduction suffered. Notwithstanding the foregoing, no Bank shall be
entitled to request compensation under this paragraph with respect to any
Competitive Loan if it shall have been aware of the change giving rise to such
request at the time of submission of the Competitive Bid pursuant to which such
Competitive Loan shall have been made.
          (b) If any Bank shall have determined that the adoption after the date
hereof of any law, rule, regulation or guideline regarding capital adequacy, or
any change in any of the foregoing or in the interpretation or administration of
any of the foregoing by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration

 



--------------------------------------------------------------------------------



 



thereof, or compliance by any Bank (or any lending office of such Bank) or any
Bank’s holding company with any request or directive regarding capital adequacy
(whether or not having the focus of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Bank’s capital or on the capital of such Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by such Bank pursuant
hereto to a level below that which such Bank or such Bank’s holding company
could have achieved but for such applicability, adoption, change or compliance
(taking into consideration such Bank’s policies and the policies of such Bank’s
holding company with respect to capital adequacy) by an amount deemed by such
Bank to be material, then from time to time the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank or such Bank’s
holding company for any such reduction suffered. It is acknowledged that the
Facility Fee provided for in this Agreement has been determined on the
understanding that the Banks will not be required to maintain capital against
their Commitments under currently applicable law, rules, regulations and
regulatory guidelines. In the event the Banks shall be advised by bank
regulatory authorities responsible for interpreting or administering such
applicable laws, rules, regulations and guidelines or shall otherwise determine,
on the basis of applicable laws, rules, regulations, guidelines or other
requests or statements (whether or not having the force of law) of such bank
regulatory authorities, that such understanding is incorrect, it is agreed that
the Banks will be entitled to make claims under this paragraph based upon
prevailing market requirements for commitments under comparable credit
facilities against which capital is required to be maintained.
          (c) Notwithstanding any other provision of this Section 2.15, no Bank
shall demand compensation for any increased cost or reduction referred to in
paragraph (a) or (b) above if it shall not at the time be the general policy or
practice of such Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.
          (d) A certificate of a Bank setting forth (i) such amount or amounts
as shall be necessary to compensate such Bank as specified in paragraph (a) or
(b) above, as the case may be, and (ii) in reasonable detail the basis of the
calculation of such amount or amounts shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay each Bank the
amount shown as due on any such certificate delivered by it within 30 days after
the receipt of the same. If any Bank subsequently receives a refund of any such
amount paid by the Borrower it shall remit such refund to the Borrower.
          (e) Failure on the part of any Bank to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Bank’s right to demand compensation with respect to any other period;
provided that if any Bank fails to make such demand within 90 days after it
obtains knowledge of the event giving rise to the demand such Bank shall, with
respect to amounts payable pursuant to this Section 2.15 resulting from such
event, only be entitled to payment under this Section 2.15 for such costs
incurred or reduction in amounts or return on capital from and after the date
90 days prior to the date that such Bank does make such demand. The protection
of this Section shall be available to each Bank regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.

 



--------------------------------------------------------------------------------



 



          Section 2.16. Change in Legality. (a) Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any governmental authority charged with the
administration or interpretation thereof shall make it unlawful for any Bank to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written or
telecopy notice to the Borrower and to the Agent, such Bank may:
     (i) declare that Eurodollar Loans will not thereafter be made by such Bank
hereunder, whereupon such Bank shall not submit a Competitive Bid in response to
a request for Eurodollar Competitive Loans and any request by the Borrower for a
Eurodollar Standby Borrowing shall, as to such Bank only, be deemed a request
for an ABR Loan unless such declaration shall be subsequently withdrawn; and
     (ii) require that all outstanding Eurodollar Loans made by it be converted
to ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below.
In the event any Bank shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Bank or the
converted Eurodollar Loans of such Bank shall instead be applied to repay the
ABR Loans made by such Bank in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
          (b) For purposes of this Section 2.16, a notice to the Borrower by any
Bank shall be effective as to each Eurodollar Loan, if lawful, on the last day
of the Interest Period currently applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrower.
          (c) Each Bank agrees that, upon the occurrence of any event giving
rise to the operation of paragraph (a) of this Section 2.16 with respect to such
Bank, it shall have a duty to endeavor in good faith to mitigate the adverse
effects that may arise as a consequence of such event to the extent that such
mitigation will not, in the reasonable judgment of such Bank, entail any cost or
disadvantage to such Bank that such Bank is not reimbursed or compensated for by
the Borrower.
          Section 2.17. Indemnity. The Borrower shall indemnify each Bank
against any loss or expense which such Bank may sustain or incur as a
consequence of (a) any failure by the Borrower to fulfill on the date of any
borrowing hereunder the applicable conditions set forth in Article V, (b) any
failure by the Borrower to borrow or to refinance or continue any Loan hereunder
after irrevocable notice of such borrowing, refinancing or continuation has been
given pursuant to Section 2.03 or 2.04, (c) any payment, prepayment or
conversion of a Eurodollar Loan or Fixed Rate Loan required by any other
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period applicable thereto, (d) any default in
payment or prepayment of the principal amount of any Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
whether by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise) or (e) the occurrence of any Event of Default, including, in each
such case, any loss or reasonable expense

 



--------------------------------------------------------------------------------



 



sustained or incurred or to be sustained or incurred in liquidating or employing
deposits from third parties acquired to effect or maintain such Loan or any part
thereof as a Eurodollar Loan or Fixed Rate Loan. Such loss or reasonable expense
shall include an amount equal to the excess, if any, as reasonably determined by
such Bank, of (i) its cost of obtaining the funds for the Loan being paid,
prepaid, converted or not borrowed (assumed to be the LIBO Rate or, in the case
of a Fixed Rate Loan, the fixed rate of interest applicable thereto) for the
period from the date of such payment, prepayment or failure to borrow to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan which would have commenced on the date
of such failure) over (ii) the amount of interest (as reasonably determined by
such Bank) that would be realized by such Bank in reemploying the funds so paid,
prepaid or not borrowed for the remainder of such period or Interest Period, as
the case may be. A certificate of any Bank setting forth (i) any amount or
amounts which such Bank is entitled to receive pursuant to this Section and
(ii) in reasonable detail the basis of the calculation of such amount or amounts
shall be delivered to the Borrower and shall be conclusive absent manifest
error.
          Each Bank shall have a duty to mitigate the damages to such Bank that
may arise as a consequence of clause (a), (b), (c), (d) or (e) above to the
extent that such mitigation will not, in the reasonable judgment of such Bank,
entail any cost or disadvantage to such Bank that such Bank is not reimbursed or
compensated for by the Borrower.
          Section 2.18. Pro Rata Treatment. Except as required under
Section 2.16, each Standby Borrowing, each payment or prepayment of principal of
any Standby Borrowing, each payment of interest on the Standby Loans, each
payment of the Facility Fees, each reduction of the Commitments and each
refinancing of any Borrowing with a Standby Borrowing of any Type, shall be
allocated pro rata among the Banks in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Standby
Loans). Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Banks participating in such Borrowing in accordance
with the respective principal amounts of their outstanding Competitive Loans
comprising such Borrowing. Each payment of interest on any Competitive Borrowing
shall be allocated pro rata among the Banks participating in such Borrowing in
accordance with the respective amounts of accrued and unpaid interest on their
outstanding Competitive Loans comprising such Borrowing. For purposes of
determining the available Commitments of the Banks at any time, each outstanding
Competitive Borrowing shall be deemed to have utilized the Commitments of the
Banks (including those Banks which shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with such respective Commitments.
Each Bank agrees that in computing such Bank’s portion of any Borrowing to be
made hereunder, the Agent may, in its discretion, round each Bank’s percentage
of such Borrowing to the next higher or lower whole dollar amount.
          Section 2.19. Sharing of Setoffs. Each Bank agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to, a secured claim under Section 506 of title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim received by such Bank under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Standby Loan or Loans as a
result of which the

 



--------------------------------------------------------------------------------



 



unpaid principal portion of the Standby Loans shall be proportionately less than
the unpaid principal portion of the Standby Loans of any other Bank, it shall be
deemed simultaneously to have purchased from such other Bank at face value, and
shall promptly pay to such other Bank the purchase price for, a participation in
the Standby Loans of such other Bank, so that the aggregate unpaid principal
amount of the Standby Loans and participations in the Standby Loans held by each
Bank shall be in the same proportion to the aggregate unpaid principal amount of
all Standby Loans then outstanding as the principal amount of its Standby Loans
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Standby Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustment shall be made
pursuant to this Section 2.19 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustments restored without interest. The Borrower expressly consents to the
foregoing arrangements and agrees that any Bank holding a participation in a
Standby Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Bank by reason thereof as fully as if such Bank had made
a Standby Loan directly to the Borrower in the amount of such participation.
          Section 2.20. Payments. The Borrower shall initiate each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder and under any other Loan Document, without set-off,
counterclaim or deduction of any kind, not later than 12:00 (noon), New York
City time, on the date when due in dollars to the Agent at its offices at 270
Park Avenue, New York, New York, in immediately available funds.
          Section 2.21. Taxes. (a) Any and all payments by the Borrower
hereunder shall be made, in accordance with Section 2.20, free and clear of and
without deduction for any and all current or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) income taxes imposed on the net income of the Agent or any Bank
(or any transferee or assignee thereof, including a participation holder (any
such entity a “Transferee”)) and (ii) franchise taxes imposed on the net income
of the Agent or any Bank (or Transferee), in each case by the jurisdiction under
the laws of which the Agent or such Bank (or Transferee) is organized or has its
principal place of business or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”). If the Borrower shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
any Bank (or any Transferee) or the Agent, (i) the sum payable shall be
increased by the amount (an “additional amount”) necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.21) such Bank (or Transferee) or the Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deduction been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made

 



--------------------------------------------------------------------------------



 



hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Document (“Other Taxes”).
          (c) The Borrower will indemnify each Bank (or Transferee) and the
Agent for the full amount of Taxes and Other Taxes paid by such Bank (or
Transferee) or the Agent, as the case may be, and any liability (including
penalties, interest and expenses (including reasonable attorney’s fees and
expenses)) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability prepared
by a Bank, or the Agent on its behalf, setting forth in reasonable detail the
basis of the calculation of such payment or liability, absent manifest error,
shall be final, conclusive and binding for all purposes. Such indemnification
shall be made within 30 days after the date the Bank (or Transferee) or the
Agent, as the case may be, makes written demand therefor.
          (d) If a Bank (or Transferee) or the Agent shall become aware that it
is entitled to claim a refund from a Governmental Authority in respect of Taxes
or Other Taxes as to which it has been indemnified by the Borrower, or with
respect to which the Borrower has paid additional amounts, pursuant to this
Section 2.21, it shall promptly notify the Borrower of the availability of such
refund claim and shall, within 30 days after receipt of a request by the
Borrower, make a claim to such Governmental Authority for such refund at the
Borrower’s expense. If a Bank (or Transferee) or the Agent receives a refund
(including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.21, it shall within 30 days from
the date of such receipt pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.21 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Bank (or Transferee) or
the Agent and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
Borrower, upon the request of such Bank (or Transferee) or the Agent, agrees to
repay the amount paid over to the Borrower (plus penalties, interest or other
charges) to such Bank (or Transferee) or the Agent in the event such Bank (or
Transferee) or the Agent is required to repay such refund to such Governmental
Authority.
          (e) As soon as practicable after the date of any payment of Taxes or
Other Taxes by the Borrower to the relevant Governmental Authority, the Borrower
will deliver to the Agent, at its address referred to in Section 10.01, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof.
          (f) Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.21 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.
          (g) Each Bank (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Bank”) shall deliver to the Borrower and the Agent two
copies of either United States Internal Revenue Service Form W-8BEN or Form
W-8ECI, or, in the case of a Non-U.S. Bank

 



--------------------------------------------------------------------------------



 



claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8BEN, or any subsequent versions thereof or successors thereto (and, if such
Non-U.S. Bank delivers a Form W-8BEN, a certificate representing that such
Non-U.S. Bank is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Non-U.S. Bank claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Bank on or before the date it becomes a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on or
before the date such participation holder becomes a Transferee hereunder) and on
or before the date, if any, such Non-U.S. Bank changes its applicable lending
office by designating a different lending office (a “New Lending Office”). In
addition, each Non-U.S. Bank shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Bank. Notwithstanding any other provision of this Section 2.21(g), a Non-U.S.
Bank shall not be required to deliver any form pursuant to this Section 2.21
(g) that such Non-U.S. Bank is not legally able to deliver.
          (h) The Borrower shall not be required to indemnify any Non-U.S. Bank,
or to pay any additional amounts to any Non-U.S. Bank, in respect of United
States Federal withholding tax pursuant to paragraph (a) or (c) above to the
extent that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed on the date such Non-U.S. Bank became a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on the date such participation holder became a Transferee hereunder) or, with
respect to payments to a New Lending Office, the date such Non-U.S. Bank
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) of this subsection 2.21(h) shall not apply to any
Transferee or New Lending Office that becomes a Transferee or New Lending Office
as a result of an assignment, participation, transfer or designation made at the
request of the Borrower; and provided, further, however, that this clause (i) of
this subsection 2.21(h) shall not apply to the extent the indemnity payment or
additional amounts any Transferee, or Bank (or Transferee) through a New Lending
Office, would be entitled to receive (without regard to this clause (i) of this
subsection 2.21(h)) do not exceed the indemnity payment or additional amounts
that the person making the assignment, participation or transfer to such
Transferee, or Bank (or Transferee) making the designation of such New Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation or (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S. Bank
to comply with the provisions of paragraph (g) above.
          (i) Any Bank (or Transferee) claiming any additional amounts payable
under this Section 2.21 shall (A) to the extent legally able to do so, upon
written request from the Borrower, file any certificate or document if such
filing would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue, and the Borrower shall not be obligated to
pay such additional amounts if, after the Borrower’s request, any Bank (or
Transferee) could have filed such certificate or document and failed to do so;
or (B) consistent with legal and regulatory restrictions, use reasonable efforts
to change the jurisdiction of its

 



--------------------------------------------------------------------------------



 



applicable lending office if the making of such change would avoid the need for
or reduce the amount of any additional amounts which may thereafter accrue and
would not, in the sole determination of such Bank (or Transferee), be otherwise
disadvantageous to such Bank (or Transferee).
          (j) Nothing contained in this Section 2.21 shall require any Bank (or
Transferee) or the Agent to make available any of its tax returns (or any other
information that it deems to be confidential or proprietary).
          Section 2.22. Mandatory Assignment; Commitment Termination. In the
event any Bank delivers to the Agent or the Borrower, as appropriate, a
certificate in accordance with Section 2.15(d) or a notice in accordance with
Section 2.10 or 2.16, or the Borrower is required to pay any additional amounts
or other payments in accordance with Section 2.21, the Borrower may, at its own
expense, and in its sole discretion (a) require such Bank to transfer and assign
in whole or in part, without recourse (in accordance with Section 10.04), all or
part of its interests, rights and obligations under this Agreement (other than
outstanding Competitive Loans) to an assignee which shall assume such assigned
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that (i) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority and
(ii) the Borrower or such assignee shall have paid to the assigning Bank in
immediately available funds the principal of and interest accrued to the date of
such payment on the Loans made by it hereunder and all other amounts owed to it
hereunder or (b) terminate the Commitment of such Bank and prepay all
outstanding Loans (other than Competitive Loans) of such Bank; provided that
(x) such termination of the Commitment of such Bank and prepayment of Loans does
not conflict with any law, rule or regulation or order of any court or
Governmental Authority and (y) the Borrower shall have paid to such Bank in
immediately available funds the principal of, accrued interest and accrued fees
to the date of such payment on the Loans (other than Competitive Loans) made by
it hereunder and all other amounts owed to it hereunder.
ARTICLE III
LETTERS OF CREDIT
          Section 3.01. L/C Commitment. (a) Subject to the terms and conditions
hereof, each Issuing Bank, in reliance on the agreements of the L/C Participants
set forth in Section 3.04(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day, at any time and
from time to time on and after the date hereof and until the earlier of the
Maturity Date and the date of termination of the Commitments in such form as may
be approved from time to time by the relevant Issuing Bank; provided that no
Issuing Bank shall issue any Letters of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed $50,000,000 or (ii) the Total
Extensions of Credit would exceed the Total Commitments. Each Letter of Credit
shall (i) be denominated in dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Maturity Date then in effect, provided that any
Letter of Credit with a one-year term may, at the option of the Borrower,
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above). Any Letter of
Credit that extends beyond the date five Business Days prior to the Maturity
Date then in effect

 



--------------------------------------------------------------------------------



 



shall be cash collateralized on such date in a manner satisfactory to the
relevant Issuing Bank, and if the aggregate undrawn and unexpired amount under
Letters of Credit outstanding as of the date five Business Days prior to a date
on which the Total Commitments shall be reduced as a result of certain Banks not
having extended their Commitments pursuant to Section 2.12 shall exceed the
Total Commitments after giving effect to such reduction, such excess shall be
cash collateralized on such date in a manner satisfactory to the relevant
Issuing Banks.
          (b) No Issuing Bank shall at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause such Issuing Bank or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.
          Section 3.02. Procedure for Issuance of Letter of Credit. The Borrower
may from time to time request that an Issuing Bank issue a Letter of Credit by
delivering to such Issuing Bank an Application therefor, completed to the
satisfaction of such Issuing Bank, and such other certificates, documents and
other papers and information as such Issuing Bank may request in connection
therewith. Upon receipt of any Application, such Issuing Bank will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall such Issuing Bank be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Bank and
the Borrower. Such Issuing Bank shall furnish a copy of such Letter of Credit to
the Borrower promptly following the issuance thereof. Such Issuing Bank shall
promptly furnish to the Agent, which shall in turn promptly furnish to the
Banks, notice of the issuance of each Letter of Credit (including the amount
thereof).
          Section 3.03. Fees and Other Charges. (a) The Borrower will pay a fee
on all outstanding Letters of Credit at a per annum rate equal to the Applicable
Percentage then in effect with respect to Eurodollar Standby Loans, shared
ratably among the Banks and payable quarterly in arrears on the last day of each
March, June, September and December after the issuance date and on the Maturity
Date. In addition, the Borrower shall pay to each Issuing Bank for its own
account a fronting fee of 0.125% per annum on the undrawn and unexpired amount
of each Letter of Credit issued by such Issuing Bank (or as otherwise agreed
between the Borrower and such Issuing Bank), payable quarterly in arrears on the
last day of each March, June, September and December after the issuance date and
on the Maturity Date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Bank for such normal, customary and reasonable costs and
expenses as are incurred or charged by such Issuing Bank in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit issued by such Issuing Bank.
          Section 3.04. L/C Participations. (a) Each Issuing Bank irrevocably
agrees to grant and hereby grants to each L/C Participant, and, to induce each
Issuing Bank to issue Letters of Credit, each L/C Participant irrevocably agrees
to accept and purchase and hereby accepts and purchases from each Issuing Bank,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Bank

 



--------------------------------------------------------------------------------



 



Percentage in such Issuing Bank’s obligations and rights under and in respect of
each Letter of Credit and the amount of each draft paid by such Issuing Bank
thereunder. Each L/C Participant agrees with each Issuing Bank that, if a draft
is paid under any Letter of Credit for which such Issuing Bank is not reimbursed
in full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Bank upon demand at such Issuing Bank’s
address for notices specified herein an amount equal to such L/C Participant’s
Bank Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against such Issuing Bank, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of an
Event of Default or the failure to satisfy any of the other conditions specified
in Article V, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
          (b) If any amount required to be paid by any L/C Participant to the
relevant Issuing Bank pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by such Issuing Bank under any Letter of Credit is
paid to such Issuing Bank within three Business Days after the date such payment
is due, such L/C Participant shall pay to such Issuing Bank on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.04(a) is not made available to the relevant Issuing Bank by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Bank shall be entitled to recover from such L/C Participant, on demand,
such amount with interest thereon calculated from such due date at the rate per
annum applicable to ABR Loans. A certificate of such Issuing Bank submitted to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.
          (c) Whenever, at any time after the relevant Issuing Bank has made
payment under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 3.04(a), such Issuing
Bank receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise), or any payment of interest on account thereof,
such Issuing Bank will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Bank shall be required to be returned by such Issuing Bank, such
L/C Participant shall return to such Issuing Bank the portion thereof previously
distributed by such Issuing Bank to it.
          (d) The participations of the other Banks in Letters of Credit cash
collateralized on the date five Business Days prior to Maturity Date shall end
on the Maturity Date.
          Section 3.05. Reimbursement Obligation of the Borrower. If any draft
is paid under any Letter of Credit, the Borrower shall reimburse the Issuing
Bank that issued such Letter

 



--------------------------------------------------------------------------------



 



of Credit for the amount of (a) the draft so paid and (b) any taxes, fees,
charges or other costs or expenses incurred by such Issuing Bank in connection
with such payment, not later than 12:00 Noon, New York City time, on (i) the
Business Day that the Borrower receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., New York City time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice. Each such payment shall be made to such
Issuing Bank at its address for notices referred to herein in dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the third Business Day next succeeding the date of the
relevant notice, Section 2.08(b) and (y) thereafter, Section 2.09.
          Section 3.06. Obligations Absolute. The Borrower’s obligations under
this Article III shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against any Issuing Bank, any beneficiary
of a Letter of Credit or any other Person. The Borrower also agrees with each
Issuing Bank that no Issuing Bank shall be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.05 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Bank
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Bank.
The Borrower agrees that any action taken or omitted by the relevant Issuing
Bank under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of any
Issuing Bank to the Borrower.
          Section 3.07. Letter of Credit Payments. If any draft shall be
presented for payment under any Letter of Credit, the relevant Issuing Bank
shall promptly notify the Borrower of the date and amount thereof. The
responsibility of each Issuing Bank to the Borrower in connection with any draft
presented for payment under any Letter of Credit issued by such Issuing Bank
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.
          Section 3.08. Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to each of the Banks that:
          Section 4.01. Organization; Powers. The Borrower and each Subsidiary
of the Borrower (a) is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other entity power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not be
reasonably likely to have a Material Adverse Effect, and (d) in the case of the
Borrower, has the corporate power and authority to execute, deliver and perform
its obligations under each of the Loan Documents to which it is a party and each
other agreement or instrument contemplated thereby to which it is or will be a
party and to borrow hereunder.
          Section 4.02. Authorization. The execution, delivery and performance
by the Borrower of this Agreement and the execution, delivery and performance by
the Borrower of each of the other Loan Documents and the borrowings hereunder
(collectively, the “Transactions”) (a) have been duly authorized by all
requisite corporate and, if required, stockholder action and (b) will not (i)
violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws (or code of regulations) of the Borrower or any Subsidiary, (B) any
order of any Governmental Authority or (C) any provision of any indenture,
agreement or other instrument to which the Borrower or any Subsidiary is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument and (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary, except for any such violation, conflict, creation or
imposition which does not impair the Borrower’s ability to enter into and
perform the Transactions or would not be reasonably likely to have a Material
Adverse Effect or materially impair the position of the Banks with respect to
any other creditors of the Borrower.
          Section 4.03. Enforceability. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity.
          Section 4.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required by the Borrower in connection with the
Transactions, except such as have been made or obtained and are in full force
and effect, and except for filings required by applicable securities laws after
the date of this Agreement.

 



--------------------------------------------------------------------------------



 



          Section 4.05. Financial Statements. The Borrower has heretofore
furnished to the Banks the combined balance sheets and combined statements of
operations, cash flows and changes in parent company’s equity of the Scripps
Networks and Interactive Media businesses of Scripps (a) as of and for the
fiscal years ended December 31, 2007 and 2006, audited by and accompanied by the
opinion of Deloitte & Touche LLP, independent public accountants, and (b) as of
and for the fiscal quarter ended March 31, 2008, certified by the chief
financial officer of the Borrower. Such financial statements (subject, in the
case of such interim statements, to normal year-end audit adjustments) present
fairly in all material respects the financial condition and results of
operations of the Scripps Networks and Interactive Media businesses of Scripps
as of such dates and for such periods. Such balance sheets and the notes thereto
disclose, in accordance with GAAP, all material liabilities, direct or
contingent, of the Scripps Networks and Interactive Media businesses of Scripps
as of the dates thereof. Such financial statements were prepared in accordance
with GAAP applied on a consistent basis.
          Section 4.06. No Material Adverse Change. There has been no change in
the business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries since December 31, 2007 that would constitute a
Material Adverse Effect which is not reflected in the financial statements
referred to in Section 4.05(b).
          Section 4.07. Title to Properties; Possession Under Leases. (a) Each
of the Borrower and its Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its properties and assets, except for defects in
title that would not, in the aggregate, be reasonably likely to have a Material
Adverse Effect. All material properties and assets are free and clear of Liens,
other than Liens permitted by Section 7.02.
          (b) Each of the Borrower and its Subsidiaries has complied with all
obligations under all leases to which it is a party, all such leases are in full
force and effect and each of the Borrower and its Subsidiaries enjoys peaceful
and undisturbed possession under all such leases, except for any noncompliance,
ineffectiveness or other conditions that would not, in the aggregate, be
reasonably likely to have a Material Adverse Effect.
          Section 4.08. Stock of Borrower. After giving effect to the Spin-off,
more than 51% of the outstanding Common Voting Shares, par value $.01, of the
Borrower are owned legally, beneficially and of record by the Trust or the
beneficiaries thereof.
          Section 4.09. Litigation; Compliance with Laws. (a) Except as set
forth in Schedule 4.09 or otherwise disclosed to the Banks in writing, there are
not any actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary or any business, property or
rights of any such person (i) which involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.
          (b) None of the Borrower nor any of its Subsidiaries is in violation
of any law, rule or regulation, or in default with respect to any judgment,
writ, injunction or decree of any

 



--------------------------------------------------------------------------------



 



Governmental Authority, where such violation or default would be reasonably
likely to have a Material Adverse Effect.
          Section 4.10. Agreements. (a) None of the Borrower nor any of its
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or would be reasonably likely to result
in a Material Adverse Effect.
          (b) None of the Borrower nor any of its Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default would be reasonably likely to have a Material Adverse
Effect.
          Section 4.11. Federal Reserve Regulations. (a)  None of the Borrower
nor any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.
          Section 4.12. Investment Company Act. None of the Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
          Section 4.13. Use of Proceeds. The Borrower will use the proceeds of
the Loans only for the purposes specified in the preamble to this Agreement and
in accordance with the provisions of Section 4.11.
          Section 4.14. Tax Returns. Each of the Borrower and its Subsidiaries
has filed or caused to be filed all Federal, state and local tax returns
required to have been filed by it and has paid or caused to be paid all taxes
shown to be due and payable on such returns or on any assessments received by
it, except taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or a Subsidiary shall have set aside on
its books adequate reserves.
          Section 4.15. No Material Misstatements. No material information,
report, financial statement, exhibit or schedule furnished by the Borrower in
writing to the Agent or any Bank (including that certain registration statement
of the Borrower on Form 10 (including any documents incorporated by reference
therein) dated March 26, 2008, as amended, as filed with the Securities and
Exchange Commission, the “Registration Statement”) in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading.

 



--------------------------------------------------------------------------------



 



          Section 4.16. Employee Benefit Plans. Except as would not reasonably
be likely to have a Material Adverse Effect, and except as set forth in
Schedule 4.16, (i) the Borrower and each of its ERISA Affiliates is in
compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder and (ii) no ERISA Event has
occurred or is reasonably expected to occur. Except as set forth in
Schedule 4.16, the present value of all accumulated benefit obligations under
each Pension Plan (based on those assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than a
material amount the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on those assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of all such
underfunded Pension Plans.
          Section 4.17. Environmental and Safety Matters. Except as set forth in
Schedule 4.17 or otherwise previously disclosed to the Banks in writing, the
Borrower and each of its Subsidiaries has complied with all Federal, state,
local and other statutes, ordinances, orders, judgments, rulings and regulations
relating to environmental pollution or to environmental regulation or control or
to employee health or safety, except for violations which, in the aggregate,
would not be reasonably likely to have a Material Adverse Effect. Except as set
forth in Schedule 4.17 or otherwise previously disclosed to the Banks in
writing, neither the Borrower nor any of its Subsidiaries has received written
notice of any failure so to comply. Except as set forth in Schedule 4.17 or
otherwise previously disclosed to the Banks in writing, the Borrower’s and its
Subsidiaries’ plants do not manage any hazardous wastes, hazardous substances,
hazardous materials, toxic substances, toxic pollutants, or substances similarly
denominated, as those terms or similar terms are used in the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto, except for violations which, in the aggregate,
would not be reasonably likely to have a Material Adverse Effect. Except as set
forth in Schedule 4.17 or otherwise previously disclosed to the Banks in
writing, neither the Borrower nor any of its Subsidiaries is aware of any
events, conditions or circumstances involving environmental pollution or
contamination or employee health or safety that is reasonably expected to result
in liability which would have a Material Adverse Effect.
ARTICLE V
CONDITIONS OF LENDING
          The obligations of the Banks to make Loans hereunder are subject to
the satisfaction of the following conditions:

 



--------------------------------------------------------------------------------



 



          Section 5.01. All Borrowings. On the date of each Borrowing and of
each issuance of a Letter of Credit (excluding each Borrowing in which Loans are
refinanced with new Loans in the same or a lesser principal amount as
contemplated by Section 2.05):
          (a) In the case of a Borrowing, the Agent shall have received a notice
of such Borrowing as required by Section 2.03 or Section 2.04, as applicable.
          (b) The representations and warranties set forth in Article IV hereof
(except, subject to Section 5.02(e), the representations set forth in
Sections 4.06 and 4.09(a)) shall be true and correct in all material respects on
and as of the date of such Borrowing or such issuance, as the case may be, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.
          (c) At the time of and immediately after such Borrowing or such
issuance, as the case may be, no Event of Default or Default shall have occurred
and be continuing.
Each Borrowing, and each such issuance, shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section 5.01.
          Section 5.02. Closing Date. On the Closing Date:
          (a) The Agent shall have received a favorable written opinion of
Baker & Hostetler LLP, counsel for the Borrower, dated the Closing Date and
addressed to the Banks, to the effect set forth in Exhibit G hereto, and the
Borrower hereby instructs such counsel to deliver such opinion to the Agent.
          (b) All legal matters incident to this Agreement and the borrowings
hereunder shall be satisfactory to the Banks and their counsel and to Simpson
Thacher & Bartlett LLP, counsel for the Agent.
          (c) The Agent shall have received (i) a copy of the articles of
incorporation, including all amendments thereto, of the Borrower, certified as
of a recent date by the Secretary of State of the state of its organization, and
a certificate as to the good standing of the Borrower as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary of the Borrower dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the code of regulations of the
Borrower as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery and performance of
the Loan Documents and the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the articles of incorporation of the Borrower have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (i) above, and (D) as to the incumbency
and specimen signature of each officer executing any Loan document or any other
document delivered in connection herewith

 



--------------------------------------------------------------------------------



 



on behalf of the Borrower; (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to (ii) above; and (iv) such other documents
as the Banks or their counsel or Simpson Thacher & Bartlett LLP, counsel for the
Agent, may reasonably request.
          (d) The Agent shall have received a certificate from the Borrower,
dated the Closing Date and signed by a Financial Officer thereof, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 5.01.
          (e) The representations and warranties set forth in Sections 4.06 and
4.09(a) shall be true and correct in all material respects.
          (f) The Agent shall have received all Fees and other amounts due and
payable on or prior to the Closing Date.
          (g) The conditions to the Spin-off as set forth on the Registration
Statement shall have been satisfied on the date of the first Borrowing.
ARTICLE VI
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees with each Bank that, so long as this
Agreement shall remain in effect or the principal of or interest on any Loan,
any Fees or any other expenses or amounts payable under any Loan Document shall
be unpaid, or while any Letter of Credit remains outstanding, unless the
Required Banks shall otherwise consent in writing, it will, and will cause each
of its Subsidiaries to:
          Section 6.01. Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 7.04 and except with respect to the Subsidiaries of the Borrower where
such failure would not reasonably be likely to have a Material Adverse Effect.
          (b) Except to the extent that the failure to do or cause the same to
be done would not be reasonably likely to have a Material Adverse Effect, (i) do
or cause to be done all things necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (ii) maintain and operate such business in
substantially the manner in which it is presently conducted and operated
(subject to changes in the ordinary course of business); (iii) comply in all
material respects with all applicable laws, rules, regulations and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and (iv) at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

 



--------------------------------------------------------------------------------



 



          Section 6.02. Insurance. (a) Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers; (b) maintain
such other insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses, including commercial general liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it, and (c) maintain such other insurance as may be
required by law; provided, however, that, in lieu of or supplementing any such
insurance described in (a) or (b) above, it may adopt such other plan or method
of protection conforming to its self-insurance practices existing on the date
hereof, including the creation of a “captive” insurance company.
          Section 6.03. Obligations and Taxes. Except to the extent the failure
to do so would not, in the aggregate, be reasonably likely to have a Material
Adverse Effect, pay its Indebtedness and other obligations promptly and in
accordance with their terms and pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower or a
Subsidiary shall have set aside on its books adequate reserves with respect
thereto.
          Section 6.04. Financial Statements, Reports, etc. Furnish to the Agent
and each Bank:
          (a) within the earlier of (x) the period for the required filing of a
report on Form 10-K with the Securities and Exchange Commission including such
financial statements and (y) 90 days after the end of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its consolidated
subsidiaries, the related consolidated statements of operations and the related
consolidated statements of stockholders’ equity and cash flows, showing the
financial condition of the Borrower and its consolidated subsidiaries as of the
close of such fiscal year and the results of its operations during such year,
all such consolidated financial statements audited by and accompanied by the
report thereon of Deloitte & Touche LLP or other independent public accountants
of recognized national standing reasonably acceptable to the Required Banks and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect);
          (b) within the earlier of (x) the period for the required filing of a
report on Form 10-Q with the Securities and Exchange Commission including such
financial statements and (y) 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, a consolidated balance
sheet and related consolidated statements of income, retained earnings and cash
flows, showing the financial condition of the Borrower and its consolidated
subsidiaries as of the close of such fiscal quarter and the results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year, all certified by a Financial Officer of the Borrower as fairly presenting
in all material respects the financial condition and results of

 



--------------------------------------------------------------------------------



 



operations of the Borrower on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
          (c) no later than three Business Days after any delivery of financial
statements under (a) or (b) above, a certificate of a Financial Officer of the
Borrower opining on or certifying such statements (i) stating that no Event of
Default or Default has occurred and is continuing or, if such an Event of
Default or Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Agent demonstrating compliance with the covenants contained
in Sections 7.01(a) and (b)(iv) and 7.03;
          (d) promptly after the same become publicly available, copies of all
material periodic and other reports, proxy statements and other materials filed
by the Borrower or any Subsidiary with the Securities and Exchange Commission,
or any governmental authority succeeding to any of or all the functions of said
Commission, or with any national securities exchange, or distributed to its
public shareholders, as the case may be;
          (e) promptly after the same become publicly available, copies of all
material reports pertaining to any change in ownership filed by the Borrower or
any Subsidiary with any Governmental Authority; and
          (f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent or
any Bank may reasonably request.
Information required to be furnished pursuant to this Section 6.04 shall be
deemed to have been furnished to the Agent and the Banks if such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Agent on an IntraLinks or similar site to which the Banks
have been granted access or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov (and a confirming electronic
correspondence shall have been delivered or caused to be delivered to the Banks
providing notice of such posting or availability). Information required to be
delivered pursuant to this Section 6.04 may also be delivered by electronic
communications pursuant to procedures approved by the Agent.
          Section 6.05. Litigation and Other Notices. Furnish to the Agent and
each Bank prompt written notice of the following:
          (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
          (b) the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Subsidiary thereof which could be reasonably anticipated to
be adversely determined and, if adversely determined, could result in a Material
Adverse Effect; and

 



--------------------------------------------------------------------------------



 



          (c) any development that has resulted in, or is reasonably anticipated
by the Borrower to result in, a Material Adverse Effect.
          Section 6.06. ERISA. Furnish to the Agent (a) promptly after, and in
any event with 10 days after any Responsible Officer of the Borrower or any
ERISA Affiliate knows or has reason to know that any ERISA Event has occurred
that alone or together with any other ERISA Event could reasonably be expected
to result in liability of the Borrower in an aggregate amount exceeding a
material amount, notice describing such ERISA Event and a statement of a
Financial Officer setting forth details as to such ERISA Event and the action
proposed to be taken with respect thereto, together with a copy of the notice,
if any, of such ERISA Event given to or received from the PBGC, any Plan
Administrator, or any Multiemployer Plan and (ii) promptly following receipt
thereof, copies of any documents described in Sections 101(k) or 101(l) of ERISA
that Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the Borrower or any of its ERISA
Affiliates has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, then upon reasonable request of
the Administrative Agent, the Borrower and/or its ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices
promptly after receipt thereof.
          Section 6.07. Maintaining Records; Access to Properties and
Inspections. Maintain all financial records in accordance with GAAP and permit
any representatives designated by any Bank to visit and inspect the financial
records and the properties of the Borrower or any Subsidiary upon reasonable
prior notice at reasonable times and as often as reasonably requested (provided
that such Bank shall make reasonable efforts not to interfere unreasonably with
the business of the Borrower or any Subsidiary) and to make extracts from and
copies of such financial records, and permit any representatives designated by
any Bank to discuss the affairs, finances and condition of the Borrower or any
Subsidiary with the officers thereof and independent accountants therefor;
provided that each person obtaining such information shall hold all such
information in strict confidence in accordance with the restrictions set forth
in Section 10.16.
          Section 6.08. Use of Proceeds. Use the proceeds of the Loans only for
the purposes set forth in the preamble to this Agreement.
          Section 6.09. Filings. Make all filings required to be made by it with
any Governmental Authority, except where the failure to make any such filings
would not reasonably be likely to have a Material Adverse Effect.
ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees with each Bank and the Agent that,
so long as this Agreement shall remain in effect or the principal of or interest
on any Loan, any Fees or any other expenses or amounts payable under any Loan
Document shall be unpaid, or while any

 



--------------------------------------------------------------------------------



 



Letter of Credit remains outstanding, unless the Required Banks shall otherwise
consent in writing, it will not, and will not cause or permit any of its
Subsidiaries to:
          Section 7.01. Indebtedness. (a) Permit the ratio of Consolidated
Indebtedness of the Borrower to Consolidated EBITDA of the Borrower at the end
of and for the most recently ended four consecutive calendar quarters at any
time to be greater than 4.0 to 1.0.
          (b) Permit any Subsidiary of the Borrower to incur, create, assume or
permit to exist any Indebtedness, except:
     (i) Indebtedness existing on the date hereof as set forth in Schedule 7.01
hereto, and additional Indebtedness incurred pursuant to commitments by persons
to lend to any Subsidiary but only to the extent such commitments are available
and unused as of the date hereof as set forth in Schedule 7.01 hereto;
     (ii) Indebtedness of a Subsidiary or business existing at the time such
Subsidiary or business was acquired by the Borrower or a Subsidiary; provided
that such Indebtedness was not incurred in contemplation of such acquisition;
     (iii) Indebtedness to the Borrower or to another Subsidiary of the
Borrower;
     (iv) Indebtedness (whether Capital Lease Obligations, deferred purchase
price or otherwise) of a Subsidiary secured by Liens permitted by
Section 7.02(f) and incurred after the date hereof for the acquisition,
construction or improvement of real or personal property; and
     (v) other Indebtedness exclusive of the Indebtedness permitted by
clauses (i) through (iv) above in an aggregate amount at any time outstanding
which, without duplication, when added to the aggregate Indebtedness secured by
Liens permitted by Section 7.02(k) and to the aggregate amount incurred by the
Borrower and any of the Subsidiaries pursuant to Section 7.03(ii) herein, shall
not exceed 15% of the Consolidated Stockholders’ Equity of the Borrower at such
time.
          Section 7.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including stock or other securities of any person,
including any Subsidiary) now owned or hereafter acquired by it or on any income
or revenues or rights in respect of any thereof, except:
          (a) Liens incurred or pledges and deposits made in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
old-age pensions and other social security benefits;
          (b) Liens securing the performance of bids, tenders, leases, contracts
(other than for the repayment of borrowed money), statutory obligations, surety
and appeal bonds and other obligations of like nature, incurred as an incident
to and in the ordinary course of business;

 



--------------------------------------------------------------------------------



 



          (c) Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, suppliers’, repairmen’s and vendors’ liens, incurred
in good faith in the ordinary course of business with respect to obligations not
delinquent or which are being contested in good faith by appropriate proceedings
and as to which the Borrower or a Subsidiary shall have set aside on its books
adequate reserves;
          (d) Liens securing the payment of taxes, assessments and governmental
charges or levies, either (i) not delinquent or (ii) being contested in good
faith by appropriate legal or administrative proceedings and as to which the
Borrower or a Subsidiary, as the case may be, shall have set aside on its books
adequate reserves;
          (e) zoning restrictions, easements, licenses, reservations,
restrictions on the use of real property or minor irregularities incident
thereto (and with respect to leasehold interests: mortgages, obligations, liens
and other encumbrances that are incurred, created, assumed or permitted to exist
and arise by, through or under or are asserted by a landlord or owner of the
leased property, with or without consent of the lessee) which were not incurred
in connection with the borrowing of money or the obtaining of advances or credit
and which do not in the aggregate materially detract from the value of the
property or assets of the Borrower or a Subsidiary, as the case may be, or
impair the use of such property for the purposes for which such property is held
by the Borrower or such Subsidiary;
          (f) Liens to secure the purchase price of real or personal property
acquired, constructed or improved after the date hereof; provided that any such
Lien is existing or created at the time of, or substantially simultaneously
with, the acquisition, construction or improvement by the Borrower or a
Subsidiary of the property so acquired and at all times covers only such
property;
          (g) Liens on property of a Subsidiary in favor of the Borrower or
another Subsidiary;
          (h) Liens created by or resulting from any litigation or proceeding
which is currently being contested in good faith by appropriate proceedings and
as to which (i) levy and execution have been stayed and continue to be stayed
and (ii) the Borrower or a Subsidiary shall have set aside on its books adequate
reserves;
          (i) Liens on property of a Subsidiary existing at the time it becomes
a Subsidiary; provided that such Liens were not created in contemplation of the
acquisition by the Borrower or another Subsidiary of such Subsidiary;
          (j) Liens on the property of the Borrower or a Subsidiary incidental
to the conduct of its business or the ownership of its property which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit or other financial accommodations (including but not limited to
interest rate swap obligations or letter of credit obligations of the Borrower
or any Subsidiary), and which do not in the aggregate materially detract from
the value of its property or assets or impair the use thereof in the operation
of its business;

 



--------------------------------------------------------------------------------



 



          (k) the Borrower and any Subsidiary may incur Liens not otherwise
permitted by this covenant securing Indebtedness in an aggregate amount at any
time outstanding which, without duplication, when added to the aggregate amount
incurred by Subsidiaries under Section 7.01(b)(v) and to the aggregate amount
incurred by the Borrower and the Subsidiaries under Section 7.03(ii) does not
exceed 15% of Consolidated Stockholders’ Equity of the Borrower at such time;
           (l) judgment Liens that do not constitute an Event of Default;
          (m) Liens on property acquired by the Borrower or any of its
Subsidiaries after the Closing Date so long as such Liens are limited to the
property acquired and were not created in contemplation of the acquisition; and
          (n) Liens on property of the Borrower or any of its Subsidiaries
existing on the date hereof as set forth in Schedule 7.02 hereto.
          Section 7.03. Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred, except that (i) any
Subsidiary may enter into such an arrangement for the sale or transfer of its
property to another Subsidiary or to the Borrower and (ii) the Borrower and the
Subsidiaries may enter into any such arrangements provided that the aggregate
sale price of all property subject to such arrangements (other than arrangements
described in clause (i) above), when added to the aggregate amount of
Indebtedness incurred by Subsidiaries under Section 7.01(b)(v) and to the
aggregate amount of Indebtedness secured by Liens permitted by Section 7.02(k),
without duplication, shall not exceed 15% of the Consolidated Stockholders’
Equity of the Borrower at such time.
          Section 7.04. Mergers, Consolidations and Sales of Assets. Merge into
or consolidate with any other person, or permit any other person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other person, except that if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (a) the Borrower or a Subsidiary may merge with
another corporation in a transaction in which the surviving entity is the
Borrower or such Subsidiary, respectively, and, in the case of a Subsidiary, the
surviving entity is a wholly owned Subsidiary, (b) any Subsidiary may merge into
the Borrower or another Subsidiary; or (c) the Borrower or a Subsidiary may
purchase, lease or otherwise acquire any assets of any other person.
          Section 7.05. Fiscal Year. Change its fiscal year.
          Section 7.06. Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property, the rendering of any service

 



--------------------------------------------------------------------------------



 



or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary) unless such transaction is (a) not
otherwise prohibited under this Agreement, (b) in the ordinary course of
business of the Borrower or such Subsidiary, as the case may be, and (c) upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided, however, this
Section 7.06 shall not be deemed to prohibit any of the transactions or
relationships with Affiliates contemplated by the agreements listed in
Schedule 7.06 attached hereto.
          Section 7.07. Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.
ARTICLE VIII
EVENTS OF DEFAULT
          In case of the happening of any of the following events (“Events of
Default”):
          (a) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
          (b) default shall be made in the payment of any principal of any Loan
or Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;
          (c) default shall be made in the payment of any interest on any Loan,
Reimbursement Obligation or any Fee or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of 5 Business Days;
          (d) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 6.01(a) or 6.05(a) or in Article VII;
          (e) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after written notice
thereof from the Agent or any Bank to the Borrower;

 



--------------------------------------------------------------------------------



 



          (f) the Borrower or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $10,000,000, when and as the same shall become due
and payable, subject, in the case of interest only, to any applicable grace
period (but not for more than 5 Business Days), or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, such Indebtedness to become due prior to
its stated maturity;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of the property or
assets of the Borrower or a Subsidiary or (iii) the winding-up or liquidation of
the Borrower or any Subsidiary; and such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be unstayed and in effect for 90 days;
          (h) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;
          (i) one or more final judgments for the payment of money in excess of
$10,000,000, excluding such amounts which are covered by insurance, shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;
          (j) (i) except to the extent that the actions, facts or circumstances
described in Schedule 4.16 constitute or may result in a Reportable Event, an
ERISA Event shall

 



--------------------------------------------------------------------------------



 



have occurred, (ii) a trustee shall be appointed by a United States district
court to administer any Pension Plan, (iii) the PBGC shall institute proceedings
to terminate any Pension Plan(s), (iv) Borrower or any of its ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition (except as described, or
resulting from the matters described, in Schedule 4.16) shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to result in a Material Adverse Effect; or
          (k) there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Agent, at the request of the Required Banks,
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder), shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder), shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Agent an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Amounts
deposited in the cash collateral account shall bear interest at a rate at

 



--------------------------------------------------------------------------------



 



least equal to the rate generally offered by the Agent for overnight deposits
equal to the amount deposited by the Borrower in the cash collateral account.
ARTICLE IX
THE AGENT
          In order to expedite the transactions contemplated by this Agreement,
JPMorgan Chase Bank, N.A. is hereby appointed to act as Agent on behalf of the
Banks. Each of the Banks, and each transferee of any Bank, hereby irrevocably
authorizes the Agent to take such actions on behalf of such Bank or transferee
and to exercise such powers as are specifically delegated to the Agent by the
terms and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The Agent is hereby
expressly authorized by the Banks, without hereby limiting any implied
authority, (a) to receive on behalf of the Banks all payments of principal of
and interest on the Loans and all other amounts due to the Banks hereunder, and
promptly to distribute to each Bank its proper share of each payment so
received; (b) to give notice on behalf of each of the Banks to the Borrower of
any Event of Default specified in this Agreement of which the Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Bank copies of all notices, financial statements and other
materials delivered by the Borrower pursuant to this Agreement as received by
the Agent.
          Neither the Agent nor any of its directors, officers, employees or
agents shall be liable as such for any action taken or omitted by any of them
except for its or his own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in any Loan
Document. The Agent shall not be responsible to the Banks for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or any
other Loan Documents or other instruments or agreements. The Agent shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Banks and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Banks. The Agent shall, in the
absence of knowledge to the contrary, be entitled to rely on any instrument or
document believed by it in good faith to be genuine and correct and to have been
signed or sent by the proper person or persons. Neither the Agent nor any of its
directors, officers, employees or agents shall have any responsibility to the
Borrower on account of the failure of or delay in performance or breach by any
Bank of any of its obligations hereunder or to any Bank on account of the
failure of or delay in performance or breach by any other Bank or the Borrower
of any of their respective obligations hereunder or under any other Loan
Document or in connection herewith or therewith. The Agent may execute any and
all duties hereunder by or through agents or employees and shall be entitled to
rely upon the advice of legal counsel selected by it with respect to all matters
arising hereunder and shall not be liable for any action taken or suffered in
good faith by it in accordance with the advice of such counsel.

 



--------------------------------------------------------------------------------



 



          The Banks hereby acknowledge that the Agent shall be under no duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement unless it shall be requested in writing to do so by
the Required Banks.
          Subject to the appointment and acceptance of a successor Agent as
provided below, the Agent may resign at any time by notifying the Banks and the
Borrower. Upon any such resignation, the Required Banks shall have the right to
appoint a successor. If no successor shall have been so appointed by the
Required Banks and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Banks, appoint a successor Agent having a combined capital and
surplus of at least $500,000,000 or an Affiliate of any such bank. Upon the
acceptance of any appointment as Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder. After the Agent’s
resignation hereunder, the provisions of this Article and Section 10.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.
          With respect to the Loans made by it hereunder, the Agent in its
individual capacity and not as Agent shall have the same rights and powers as
any other Bank and may exercise the same as though it were not the Agent, and
the Agent and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Agent.
          Each Bank agrees (i) to reimburse the Agent, on demand, (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), in the amount of its pro rata share (based on its Commitment
hereunder) of any expenses incurred for the benefit of the Banks by the Agent,
including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Banks, which shall not have been reimbursed
by the Borrower and (ii) to indemnify and hold harmless the Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (irrespective of whether the Agent is a party to the action for
which indemnification hereunder is sought) of any kind or nature whatsoever
which may be imposed on, incurred by or asserted against it in its capacity as
the Agent or any of them in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted by it or any of them
under this Agreement or any other Loan Document, to the extent the same shall
not have been reimbursed by the Borrower; provided that no Bank shall be liable
to the Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of the Agent or any of its
directors, officers, employees or agents.
          Each Bank acknowledges that it has, independently and without reliance
upon the Agent or any other Bank and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Agent or any other Bank and based on such documents
and information as it shall from time to time deem

 



--------------------------------------------------------------------------------



 



appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.
          Anything herein to the contrary notwithstanding, none of the Joint
Bookrunners, Joint Lead Arrangers, Syndication Agent or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Bank hereunder.
ARTICLE X
MISCELLANEOUS
          Section 10.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
          (a) if to the Borrower, to it at 312 Walnut Street, Suite 2800,
Cincinnati, Ohio 45202, Attention of Treasurer (Telecopy No. 513-977-3729) with
a copy to Baker & Hostetler LLP, counsel for the Borrower, to it at 312 Walnut
Street, Suite 3200, Cincinnati, Ohio 45202, Attention of Eric J. Geppert, Esq.
(Telecopy No. 513-929-0303);
          (b) if to the Agent, to JPMorgan Chase Bank, N.A., 10 South Dearborn,
Floor 7, Mail Code IL1-0110, Chicago, IL 60603, Attention of Margaret Mamani
(Telecopy No. 312-732-7976), with copies to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 9, Mail Code IL1-0364, Chicago, IL 60603, Attention of
Robert S. Sheppard (Telecopy No. 312-732-3144); and
          (c) if to a Bank, to it at its address (or telecopy number) set forth
in Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Bank
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
          Section 10.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other material instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Banks and shall survive the making by
the Banks of the Loans, regardless of any investigation made by the Banks or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement

 



--------------------------------------------------------------------------------



 



or any other Loan Document is outstanding and unpaid and so long as the
Commitments have not been terminated.
          Section 10.03. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and the Agent and when the
Agent shall have received copies hereof which, when taken together, bear the
signatures of each Bank, and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Agent and each Bank and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior consent of all the
Banks.
          Section 10.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Bank (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Bank may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agent and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Bank may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Bank, an Affiliate of a Bank, an Approved Fund
(as defined below) or, if an Event of Default under clause (b), (c), (g) or
(h) of Article VIII has occurred and is continuing, any other assignee; and
          (B) the Agent, provided that no consent of the Agent shall be required
for an assignment to an assignee that is a Bank or an Affiliate of a Bank
immediately prior to giving effect to such assignment.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Bank or an Affiliate of a
Bank or an assignment of the entire remaining amount of the assigning Bank’s
Commitment, the amount of the Commitment of the assigning Bank subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Agent otherwise consent, provided
that no such consent of the

 



--------------------------------------------------------------------------------



 



     Borrower shall be required if an Event of Default under clause (b), (c),
(g) or (h) of Article VIII has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement, provided that this clause shall not apply to rights in respect of
outstanding Competitive Loans;
          (C) the parties to each assignment shall execute and deliver to the
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500;
          (D) the assignee, if it shall not be a Bank, shall deliver to the
Agent an Administrative Questionnaire; and
          (E) in the case of an assignment to a CLO (as defined below), the
assigning Bank shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Acceptance between such Bank and such CLO may provide that such
Bank will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 10.08(b) that
affects such CLO.
          For the purposes of this Section 10.04(b), the terms “Approved Fund”
and “CLO” have the following meanings:
          “Approved Fund” means (a) a CLO and (b) with respect to any Bank that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Bank or by an Affiliate of such
investment advisor.
          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Bank or an Affiliate of such Bank.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
and Acceptance, be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.15, 2.17,
2.21 and 10.05). Any assignment or transfer by a Bank of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Bank of a participation
in such rights and obligations in accordance with paragraph (c) of this Section.

 



--------------------------------------------------------------------------------



 



     (iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitment of, and principal amount of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Banks may treat each person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Bank and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Bank may, without the consent of the Borrower or the
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Bank’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Bank’s obligations under this Agreement shall
remain unchanged, (B) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Agent and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.08(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.17 and 2.21 to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.06 as though it were a Bank, provided such
Participant agrees to be subject to Section 2.19 as though it were a Bank.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.21 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Bank if it were a Bank
shall not be entitled to the benefits of Section 2.21 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.21(g) as
though it were a Bank.

 



--------------------------------------------------------------------------------



 



          (b) Any Bank may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
          Section 10.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable and actual fees, charges and disbursements of Simpson Thacher &
Bartlett LLP, counsel for the Agent, incurred by the Agent in connection with
the preparation, execution and delivery of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated) and all out-of-pocket expenses incurred by
the Agent or any Bank in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made hereunder, including, in connection with any such
enforcement or protection, the reasonable fees, charges and disbursements of any
counsel for the Agent or any Bank. The Borrower further agrees that it shall
indemnify the Banks from and hold them harmless against any documentary taxes,
assessments or charges made by any Governmental Authority by reason of the
execution and delivery of this Agreement or any of the other Loan Documents.
          (b) The Borrower agrees to indemnify the Agent, each Bank and each of
their respective directors, officers, employees and agents (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, costs, actions, suits, obligations, penalties,
judgments, claims, damages, liabilities, taxes and related expenses, including
reasonable counsel fees, charges and disbursements (irrespective of whether the
Agent or any Bank is a party to the action for which indemnification hereunder
is sought), incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
costs, actions, suits, obligations, penalties, judgments, claims, damages,
liabilities, taxes or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) in
the case of the Agent or any Bank, any unexcused breach by the Agent or such
Bank of any of its obligations under this Agreement or (B) the gross negligence
or willful misconduct of such Indemnitee.
          (c) The provisions of this Section 10.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agent or any Bank. All amounts due under this
Section 10.05 shall be payable on written demand therefor.

 



--------------------------------------------------------------------------------



 



          (d) Any Bank may at any time assign all or any portion of its rights
under this Agreement to a Federal Reserve Bank; provided that no such assignment
shall release a Bank from any of its obligations hereunder.
          Section 10.06. Rights of Setoff. If an Event of Default shall have
occurred and be continuing, each Bank is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Bank to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Bank, irrespective of whether or not such Bank shall have
made any demand under this Agreement or such other Loan Document and although
such obligations may be unmatured. The rights of each Bank under this Section
are in addition to other rights and remedies (including other rights of Setoff)
which such Bank may have.
          Section 10.07. APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          Section 10.08. Waivers; Amendment. (a) No failure or delay of the
Agent or any Bank in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent and the Banks
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Agent, the Borrower and the Required Banks; provided,
however, that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on any Loan, or waive or excuse any such payment of or
any part thereof, or decrease the rate of interest on any Loan, without the
prior written consent of each Bank affected thereby, (ii) change or extend the
Commitment or decrease the Facility Fees of any Bank without the prior written
consent of such Bank, or (iii) amend or modify the provisions of Section 2.18,
the provisions of this Section, or the definition of “Required Banks”, without
the prior written consent of each Bank; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the Agent
hereunder without the prior written consent of the Agent; provided further that
no such agreement shall amend, modify or waive any provision of Article III
without the written consent of each Issuing Bank.

 



--------------------------------------------------------------------------------



 



          Section 10.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Bank, shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by such Bank in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Bank, shall be
limited to the Maximum Rate.
          Section 10.10. Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
          Section 10.11. Waiver of Jury Trial. Each party hereto hereby waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or in connection with this Agreement or any of the other Loan
Documents. Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement and the other Loan Documents, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 10.11.
          Section 10.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible so that of the invalid, illegal or unenforceable provisions.
          Section 10.13. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 10.03.
          Section 10.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          Section 10.15. Jurisdiction; Consent to Service of Process. (a) The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting

 



--------------------------------------------------------------------------------



 



in New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdiction by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Bank may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.
          (b) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          Section 10.16. Confidentiality. (a) Each Bank agrees to keep
confidential (and to cause its respective officers, directors, employees, agents
and representatives to keep confidential) the Information (as defined below),
except that any Bank shall be permitted to disclose Information (i) to such of
its officers, directors, employees, agents and representatives (including
outside counsel) as need to know such Information; (ii) to the extent required
by applicable laws and regulations or by any subpoena or similar legal process,
or requested by any bank regulatory authority (provided that such Bank shall,
except (A) as prohibited by law and (B) for Information requested by any such
bank regulatory authority, promptly notify Borrower of the circumstances and
content of each such disclosure and shall request confidential treatment of any
information so disclosed); (iii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Agreement,
(B) becomes available to such Bank on a non-confidential basis from a source
other than the Borrower or its Affiliates or (C) was available to such Bank on a
non-confidential basis prior to its disclosure to such Bank by the Borrower or
its Affiliates; or (iv) to the extent the Borrower shall have consented to such
disclosure in writing. As used in this Section 10.16, as to any Bank,
“Information” shall mean any financial statements, materials, documents and
other information that the Borrower or any of its Affiliates may have furnished
or made available or may hereafter furnish or make available to the Agent or any
Bank in connection with this Agreement or any other materials prepared by any
such person from any of the foregoing.
          Section 10.17. USA Patriot Act. Each Bank which is subject to
Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Act”), hereby notifies the Borrower that, pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes

 



--------------------------------------------------------------------------------



 



the name and address of the Borrower and other information that will allow such
Bank to identify the Borrower in accordance with the Act.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Borrower, the Agent and the Banks have caused
this Agreement to be duly executed by their respective authorized officers as of
the day and year first above written.

                  SCRIPPS NETWORKS INTERACTIVE, INC., as    
 
      Borrower    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A., as    
 
      Administrative Agent and as a Lender,    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

[Signature Page — Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL         ASSOCIATION, as Syndication
Agent and as a Lender    
 
           
 
  By:        
 
                Name:    
 
  Title:        

[Signature Page — Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  [NAME OF LENDER]    
 
           
 
  By:        
 
                Name:         Title:    

[Signature Page — Credit Agreement]

 